Exhibit 10.2

Execution Version

 

 

TERM LOAN AGREEMENT

Dated as of July 1, 2016

among

THERMO FISHER SCIENTIFIC INC. and

A CERTAIN FOREIGN SUBSIDIARY,

as Borrowers,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

The Other Lenders Party Hereto

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     21   

1.03

 

Accounting Terms

     22   

1.04

 

Rounding

     23   

1.05

 

Times of Day

     23   

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

     23   

2.01

 

Committed Loans

     23   

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     23   

2.03

 

Prepayments

     25   

2.04

 

Termination or Reduction of Commitments

     25   

2.05

 

Repayment of Loans

     25   

2.06

 

Interest

     26   

2.07

 

Fees

     26   

2.08

 

Computation of Interest and Fees

     27   

2.09

 

Evidence of Debt

     27   

2.10

 

Payments Generally; Administrative Agent’s Clawback

     27   

2.11

 

Sharing of Payments by Lenders

     29   

2.12

 

Designated Borrower

     29   

2.13

 

Increase in Commitments

     30   

2.14

 

Defaulting Lenders

     31   

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

     33   

3.01

 

Taxes

     33   

3.02

 

Illegality

     37   

3.03

 

Inability to Determine Rates

     38   

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     38   

3.05

 

Compensation for Losses

     40   

3.06

 

Mitigation Obligations; Replacement of Lenders

     40   

3.07

 

Survival

     41   

Article IV. CONDITIONS PRECEDENT

     41   

4.01

 

Conditions to Effectiveness

     41   

4.02

 

Conditions to Borrowings

     42   

Article V. REPRESENTATIONS AND WARRANTIES

     44   

5.01

 

Existence, Qualification and Power

     44   

5.02

 

Authorization; No Contravention

     44   

5.03

 

Governmental Authorization

     45   

5.04

 

Binding Effect

     45   

5.05

 

Financial Statements; No Material Adverse Effect

     45   

5.06

 

Litigation

     45   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

5.07

 

Ownership of Property; Liens

     46   

5.08

 

Environmental Compliance

     46   

5.09

 

Insurance

     46   

5.10

 

Taxes

     46   

5.11

 

ERISA Compliance

     46   

5.12

 

Margin Regulations; Investment Company Act

     47   

5.13

 

Disclosure

     47   

5.14

 

Compliance with Laws

     47   

5.15

 

Taxpayer Identification Number; Other Identifying Information

     47   

5.16

 

Representations as to Designated Borrower

     48   

5.17

 

EEA Financial Institutions

     48   

5.18

 

Sanctions and Anti-Corruption

     48   

Article VI. AFFIRMATIVE COVENANTS

     49   

6.01

 

Financial Statements

     49   

6.02

 

Certificates; Other Information

     50   

6.03

 

Notices

     51   

6.04

 

Payment of Obligations

     51   

6.05

 

Preservation of Existence, Etc.

     51   

6.06

 

Maintenance of Properties; Maintenance of Insurance

     52   

6.07

 

Compliance with Laws

     52   

6.08

 

Inspection Rights; Books and Records

     52   

6.09

 

Use of Proceeds

     52   

6.10

 

Approvals and Authorizations

     52   

Article VII. NEGATIVE COVENANTS

     52   

7.01

 

Liens

     52   

7.02

 

Subsidiary Indebtedness

     54   

7.03

 

Fundamental Changes

     55   

7.04

 

Dispositions

     55   

7.05

 

Transactions with Affiliates

     56   

7.06

 

Consolidated Leverage Ratio

     56   

7.07

 

Consolidated Interest Coverage Ratio

     57   

Article VIII. EVENTS OF DEFAULT AND REMEDIES

     57   

8.01

 

Events of Default

     57   

8.02

 

Remedies Upon Event of Default

     59   

8.03

 

Application of Funds

     59   

Article IX. ADMINISTRATIVE AGENT

     60   

9.01

 

Appointment and Authority

     60   

9.02

 

Rights as a Lender

     60   

9.03

 

Exculpatory Provisions

     60   

9.04

 

Reliance by Administrative Agent

     61   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

9.05

 

Delegation of Duties

     61   

9.06

 

Resignation of Administrative Agent

     62   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     63   

9.08

 

No Other Duties, Etc.

     63   

9.09

 

Administrative Agent May File Proofs of Claim

     63   

Article X. MISCELLANEOUS

     64   

10.01

 

Amendments, Etc.

     64   

10.02

 

Notices; Effectiveness; Electronic Communication.

     65   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     67   

10.04

 

Expenses; Indemnity; Damage Waiver.

     67   

10.05

 

Payments Set Aside

     69   

10.06

 

Successors and Assigns.

     70   

10.07

 

Treatment of Certain Information; Confidentiality

     73   

10.08

 

Right of Setoff

     74   

10.09

 

Interest Rate Limitation

     75   

10.10

 

Counterparts; Integration; Effectiveness

     75   

10.11

 

Survival of Representations and Warranties

     75   

10.12

 

Severability

     75   

10.13

 

Replacement of Lenders

     76   

10.14

 

Governing Law; Jurisdiction; Etc.

     76   

10.15

 

Waiver of Jury Trial

     77   

10.16

 

No Advisory or Fiduciary Responsibility

     78   

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     78   

10.18

 

USA PATRIOT Act Notice

     78   

10.19

 

Judgment Currency

     79   

10.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     79   

10.21

 

Transfer of Loans to Designated Borrower

     79   

 

iii



--------------------------------------------------------------------------------

SCHEDULES 2.01    Commitments and Applicable Percentages 2.12    Eligible
Foreign Subsidiaries 5.08    Environmental Matters 7.01    Existing Liens 7.02
   Existing Indebtedness 7.04    Permitted Dispositions 10.02    Administrative
Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A    Committed
Loan Notice B    [Intentionally Omitted] C    Note D    Compliance Certificate E
   Assignment and Assumption F    Company Guaranty G    Designated Borrower
Joinder Agreement H    Designated Borrower Notice I    U.S. Tax Compliance
Certificates

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of July 1, 2016,
among THERMO FISHER SCIENTIFIC INC., a Delaware corporation (the “Company”), a
certain Foreign Subsidiary of the Company party hereto pursuant to Section 2.12
(the “Designated Borrower” and, together with the Company, the “Borrowers”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

R E C I T A L S

The Company has requested that the Lenders provide a term loan credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein, the proceeds of which will be used (a) to fund, in part, the Acquisition
including the payment of certain existing Indebtedness of Target and (b) to pay
all or a portion of the costs incurred by the Company or any of its Subsidiaries
in connection with the Transactions.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition by the Company, directly or indirectly
through one or more of its Subsidiaries, of all of the equity interests of the
Target pursuant to the Acquisition Agreement.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of May 26, 2016, among the Company, Polpis Merger Sub Co. and the Target (and
all schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith).

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 10.19.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 and the
United Kingdom Bribery Act 2010, each as amended, and the rules and regulations
thereunder.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.16(a).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
or, after the Closing Date, the Outstanding Amount, represented by such Lender’s
Commitment or Loans, as applicable, at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following rate, expressed in
basis points per annum, corresponding to the applicable Debt Ratings as set
forth below:

 

Pricing

Level

  

Debt Ratings

S&P/Moody’s

   Undrawn
Loans   Applicable Rate
for
Eurocurrency Rate Loans   Applicable Rate
for
Base Rate Loans 1    A- / A3 or better    0.100%   1.000%   0.000% 2    BBB+ /
Baa1    0.125%   1.125%   0.125% 3    BBB/Baa2    0.150%   1.250%   0.250% 4   
BBB-/Baa3    0.200%   1.500%   0.500% 5    Any ratings lower than level 4   
0.275%   1.750%   0.750%

“Debt Ratings” means, as of any date of determination, the ratings as determined
by the Rating Agencies of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by the
Rating Agencies differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest); (b) if
the respective Debt Ratings issued by the Rating Agencies differ by more than
one level, then the Pricing Level that is one Pricing Level lower than the
higher of such Debt Ratings shall apply; (c) if the Company has only one Debt
Rating, then the Pricing Level that is one level lower than that of such Debt
Rating shall apply; and (d) if the Company does not have any Debt Rating,
Pricing Level 5 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
effective as of the Closing Date, except that the commitment fees for undrawn
Loans shall be initially determined from the Effective Date until the Closing
Date based upon Pricing Level 3, subject to any higher or lower ratings publicly
announced prior to such time. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Ratings shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change; provided, that if no such public announcement is made, such
change in the Applicable Rate shall be effective on the date the change in the
Debt Ratings is effective.

 

2



--------------------------------------------------------------------------------

“Applicant Borrower” has the meaning specified in Section 2.12.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means JPMCB in its capacity as sole lead arranger and sole
bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses, charges,
disbursements and other charges of any one law firm or external counsel (and one
regulatory counsel and one local counsel in each affected jurisdiction to the
extent reasonably necessary) and, solely in the case of an actual or potential
conflict of interest, one additional counsel (and one additional regulatory
counsel and one additional local counsel in each affected jurisdiction to the
extent reasonably necessary) to each Person affected by such conflict of
interest.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability End Date” means the first to occur of: (i) the receipt by the
Administrative Agent of written notice of termination from the Company, (ii) the
consummation of all components of the Acquisition (including all fundings of the
Loans to be made in connection therewith), (iii) the abandonment (upon written
notification by the Company to the Administrative Agent) or termination of the
Acquisition Agreement and (iv) the “End Date” as defined in the Acquisition
Agreement (as in effect on May 26, 2016, and for the avoidance of doubt without
giving effect to any modification of the End Date pursuant to Section 11.03 of
the Acquisition Agreement (as in effect on May 26, 2016)), as such date may be
extended pursuant to the Acquisition Agreement (as in effect on May 26, 2016 and
for the avoidance of doubt without giving effect to any modification of the End
Date pursuant to Section 11.03 of the Acquisition Agreement (as in effect on
May 26, 2016)).

“Availability Period” means the period from and including the Effective Date to
the earlier of (a) the Availability End Date and (b) the date of termination of
all of the Aggregate Commitments pursuant to Section 2.03 or Section 2.04.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMCB as its “prime
rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a rate set
by JPMCB based upon various factors including JPMCB’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by JPMCB shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means the borrowing of simultaneous Committed Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

“Borrowing Officer” means any Responsible Officer of the Company or any other
individual designated in writing by a Responsible Officer of the Company
(including officers of other Borrowers).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day; and

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements in a pooling
arrangement or otherwise.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 40% or more of the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis; or

(b) a majority of the members of the board of directors or other equivalent
governing body of the Company shall cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the Closing Date or
(ii) whose election by the board of directors of the Company, or whose
nomination for election by the shareholders of the Company, was approved (such
approval either by specific vote or by approval of the Company’s proxy
statement) by a vote of at least a majority of the directors of the Company who
were either directors on the Closing Date or whose election or nomination was
previously so approved.

“Class” means, with respect to a Loan, its status as either a Dollar Loan or a
Euro Loan.

“Closing Date” means the Business Day during the Availability Period on which
all the conditions precedent in Section 4.02 are satisfied or waived in
accordance with Section 10.01 and on which the Borrowings are made.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrowers pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Commitments on the date hereof is $2,000,000,000.

“Commitment Fee” has the meaning specified in Section 2.07(a).

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

5



--------------------------------------------------------------------------------

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.

“Company Materials” has the meaning specified in Section 6.02.

“Company Related Parties” means, the Company’s Subsidiaries and the directors
and senior officers of the Company and of the Company’s Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted in calculating such Consolidated Net Income: (i) income tax expense,
(ii) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (iii) depreciation and amortization
expense, (iv) amortization of intangibles and organization costs, (v) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (vi) any extraordinary, unusual or
non-recurring cash expenses or losses to the extent that they do not exceed, in
the aggregate, $75,000,000 during such period, (vii) stock-based compensation
expense, and (viii) non-recurring cash charges incurred in the four consecutive
fiscal quarter period commencing with the quarter during which the applicable
transaction described in clause (a) or (b) below is consummated, related to
(a) the Acquisition, including related non-recurring integration costs of the
Company and its Subsidiaries, in an aggregate amount not to exceed $150,000,000
in the aggregate for such four consecutive fiscal quarter period and (b) a
single additional Qualified Acquisition over the life of this Agreement,
including related non-recurring integration costs of the Company and its
Subsidiaries, in an aggregate amount not to exceed $250,000,000 in the aggregate
for such four consecutive fiscal quarter period minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) interest
income, (ii) any extraordinary, unusual or non-recurring non-cash income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash gains on the
sales of assets outside of the ordinary course of business), (iii) any
extraordinary, unusual or non-recurring cash income or gains to the extent they
exceed, in the aggregate, $75,000,000 during such period, and (iv) income tax
credits (to the extent not netted from income tax expense).

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the total cash interest expense (including
that attributable to Capital Lease Obligations) of the Company and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries (excluding all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing but including net costs under Swap Contracts in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended; provided, however, that Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to the Acquisition and any other
acquisition or sale of a Subsidiary or operating division thereof, in each case,
for more than $50,000,000, to (b) Consolidated Interest Expense as of such date.

 

6



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) all Indebtedness of the Company and its Subsidiaries as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended; provided, however, that Consolidated EBITDA shall be calculated on a Pro
Forma Basis to give effect to the Acquisition and any other acquisition or sale
of a Subsidiary or operating division thereof, in each case, for more than
$50,000,000.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries, the net income (or loss) of the Company and its Subsidiaries,
determined on a consolidated basis and in accordance with GAAP.

“Consolidated Total Tangible Assets” means, as of any date of determination, the
total assets of the Company and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP, but excluding Intangible Assets.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount of its outstanding Loans at such time.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans on the date such Loans were
required to be funded hereunder, or (ii) pay to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Company or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a

 

7



--------------------------------------------------------------------------------

Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of (i) the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority or (ii) in the case of a solvent Lender, a
precautionary Undisclosed Administration with respect to such Lender, in any
such case where such ownership interest or action does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.14(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Company and each Lender promptly following such
determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto. As of the Effective Date there is no Designated Borrower.

“Designated Borrower Joinder Agreement” has the meaning specified in
Section 2.12.

“Designated Borrower Notice” has the meaning specified in Section 2.12.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions.

“Discontinued Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate.”

“Disposition” or “Dispose” means the sale, transfer, license (excluding any
license of intellectual property in the ordinary course of business), lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith but excluding any (a) equity issuances, or
(b) dividends or distributions to any holders of equity interests.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan denominated in Dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any financial institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of

 

8



--------------------------------------------------------------------------------

this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Foreign Subsidiary” means each of the directly or indirectly
wholly-owned Foreign Subsidiaries of the Company organized under the laws of one
of the jurisdictions set forth on Schedule 2.12 hereto.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, or legally binding governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or a determination that a Multiemployer Plan is or is expected to be in
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an

 

9



--------------------------------------------------------------------------------

event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Loan” means an extension of credit by a Lender to a Borrower under Article
II in the form of a Committed Loan denominated in Euro.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to, in the case of calculations with respect to Dollars, the
London interbank offered rate as administered by ICE Benchmark Administration
Limited (or any other person designated to take over the administration of such
rate) and in the case of calculations with respect to Euro, the euro interbank
offered rate administered by the Banking Federation of the European Union (or
any other person designated to take over the administration of such rate) as
appearing on pages LIBOR01, LIBOR02 or EURIBOR01, respectively of the Reuters
Screen (or on any successor or substitute page on such screen, or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Reuters; a “Screen Rate”) at approximately 11:00
a.m. (or with respect to Euro, 10:00 a.m.), London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that if such Screen Rate is not
available at such time for any reason, such Eurocurrency Rate shall be the
Interpolated Screen Rate, and in the event such Interpolated Screen Rate is not
available, Section 3.03 shall apply; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the Screen Rate, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day; provided that if such Screen Rate is not available at such
time for any reason, such Eurocurrency Rate shall be the Interpolated Screen
Rate, and in the event such Interpolated Screen Rate is not available,
Section 3.03 shall apply.

In the absence of Screen Rate for an applicable Interest Period being available
for the applicable currency (an “Impacted Interest Period”), then (provided
there are Screen Rates for other Interest Periods for the applicable currency)
the Eurodollar Rate shall mean the Interpolated Screen Rate as of approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. “Interpolated Screen Rate” means the rate per annum determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate which results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available for the applicable currency) which is less than
the relevant Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available for the applicable currency)
which exceeds the relevant Impacted Interest Period, each as of approximately
11:00 a.m., London time, two Business Days prior to the commencement of the
Impacted Interest Period.

 

10



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the foregoing definition of
Eurocurrency Rate, if the Eurocurrency Rate (including the Interpolated Screen
Rate) is less than zero, it shall be deemed equal to zero for purposes of this
Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.” All Committed
Loans that are Eurocurrency Rate Loans may be denominated in Dollars or Euro.
All Committed Loans denominated in Euro must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender becomes a party hereto
or acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure or inability to comply with
Section 3.01(f), and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA. Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by or on behalf of the Designated Borrower to any Lender hereunder
or under any other Loan Document, provided that such Lender shall have complied
with Section 3.01(f).

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement dated as of July 25, 2013 (as amended by that certain Incremental
Facility Amendment dated as of February 23, 2015) among the Company, certain
Subsidiaries of the Company from time to time party thereto, Bank of America, as
administrative agent, and the lenders party thereto, and any replacements,
refinancings, refundings, renewals or extensions thereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any laws, regulations,
rules, promulgations, or official agreements adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds

 

11



--------------------------------------------------------------------------------

Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) charged to JPMCB on such day on such transactions
as determined by the Administrative Agent. If the Federal Funds Rate shall be
less than zero it shall be deemed zero for purposes of this Agreement.

“Fee Letter” means the letter agreement, dated May 26, 2016, among the Company
and JPMCB related to this Agreement.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the FASB Accounting Standards Codification or such other principles as
may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (1) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made and (2) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the Company
in good faith. The term “Guarantee” as a verb has a corresponding meaning.

 

12



--------------------------------------------------------------------------------

“Increase Effective Date” has the meaning specified in Section 2.13(d).

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate.”

“Impacted Loans” has the meaning specified in Section 3.03.

“Interpolated Screen Rate” has the meaning specified in the definition of
“Eurocurrency Rate.”

“Indebtedness” of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding
accounts payable and accrued expenses), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, (g) all reimbursement obligations of such
Person in respect of drawings or payments made under letters of credit, surety
or performance bonds or other similar arrangements that are not satisfied within
three Business Days following the date of receipt by such Person of notice of
such drawing or payment, (h) the liquidation value of all mandatorily redeemable
preferred capital stock of such Person, (i) all Guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (f) and
(h) above, (j) all obligations of the kind referred to in clauses (a) through
(i) above secured by any Lien on property (including accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation, and (k) for the purposes of
Section 8.01(e) only, all obligations of such Person in respect of Swap
Contracts. It is understood that obligations in respect of a Permitted
Securitization shall not constitute Indebtedness. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

13



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter, as selected by the Company or the
Designated Borrower, as applicable, in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or similar preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan.

“Loan Documents” means this Agreement, the Designated Borrower Joinder
Agreement, each Note, the Fee Letter and the Company Guaranty.

 

14



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Company, as a Borrower and as the
guarantor under the Company Guaranty, and the Designated Borrower.

“Loan Transfer” has the meaning specified in Section 10.21.

“Loan Transfer Effective Date” has the meaning specified in Section 10.21.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning specified in the definition of Swap Contract.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, liabilities (actual or contingent), operations or financial condition of
the Company and its Subsidiaries, taken as a whole; or (b) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party or the rights or remedies
of the Administrative Agent or the Lenders thereunder.

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Company (a) whose revenues are greater than 5% of the consolidated revenues
of the Company and its Subsidiaries for the most recent fiscal year of the
Company for which financial statements are available or (b) the book value of
whose assets is greater than 5% of the book value of the total consolidated
assets of the Company and its Subsidiaries as of the end of such fiscal year, in
each case determined in accordance with GAAP.

“Maturity Date” means the date that is the third anniversary of the Closing
Date; provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now

 

15



--------------------------------------------------------------------------------

existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future recording, stamp or documentary taxes
or any other excise, transfer, sales or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document including any interest, additions to
tax or penalties applicable thereto, excluding (other than an assignment
pursuant to a request by the Company under Section 10.13), in each case, such
amounts that result from an Assignment and Assumption, grant of a participation,
transfer or designation of a new applicable Lending Office or other office for
receiving payments under any Loan Document and Excluded Taxes.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any Borrowings and prepayments or
repayments of such Loans occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined by the Administrative Agent, in accordance with banking
industry rules on interbank compensation and (b) with respect to any amount
denominated in Euro, the rate of interest per annum at which overnight deposits
in Euro, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for such currency to major banks in such interbank market. If the
Overnight Rate shall be less than zero it shall be deemed zero for purposes of
this Agreement.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Lender” has the meaning specified in Section 2.12(a).

“Participating Member State” means each state so described in any EMU
Legislation.

 

16



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Securitization” means any Securitization Transaction, provided that
the aggregate amount of the financing represented by such transactions at any
one time outstanding does not exceed $400,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, with respect to compliance with any covenant hereunder,
compliance with such covenant after giving effect to the Acquisition or any
other acquisition, any asset sale of a Subsidiary or operating entity for which
historical financial statements for the relevant period are available or any
incurrence of Indebtedness (including pro forma adjustments arising out of
events which are directly attributable to such acquisition, asset sale or any
incurrence of Indebtedness, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act, as interpreted by the SEC, and such
other adjustments as are reasonably satisfactory to the Administrative Agent, in
each case as certified by the chief financial officer of the Company) using, for
purposes of determining such compliance, the historical financial statements of
all entities or assets so acquired or sold and the consolidated financial
statements of the Company and its Subsidiaries, which shall be reformulated as
if such acquisition or asset sale, and all other acquisitions or asset sales
that have been consummated during the period, and any Indebtedness or other
liabilities to be incurred or repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means a transaction permitted under this Agreement and
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going concern or business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires at least a majority (in number of votes) of
the Equity Securities of a person if the aggregate amount of Indebtedness
incurred by the Company and its Subsidiaries to finance the purchase price and
other consideration for such transaction, plus the amount of Indebtedness
assumed by the Company and its Subsidiaries in connection with such transaction,
is at least $3,000,000,000 of Indebtedness.

“Rating Agency” means either of S&P or Moody’s.

 

17



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Borrowing” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
any vice president of such Person. Any document delivered hereunder that is
signed by a Responsible Officer of such Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.

“Restricted Margin Stock” means Margin Stock owned by the Company or any of its
Subsidiaries which represents not more than 25% of the aggregate value
(determined in accordance with Regulation U), on a consolidated basis, of the
property and assets of the Company and its Subsidiaries (including any Margin
Stock) that is subject to the provisions of Sections 7.01 and 7.04.

“S&P” means Standard & Poor’s Financial Services LLC. and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctioned Persons Lists” means Specially Designated Nationals List, Foreign
Sanctions Evader List, or Sectoral Sanctions Identifications List, or similar
lists maintained by the Office of Foreign Assets Control of the U.S. Department
of the Treasury.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate.”

 

18



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Administrative Agent, as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., London
time, on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity which is consolidated with
such Person under GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement relating to any of the
foregoing (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

19



--------------------------------------------------------------------------------

“Target” means FEI Company, an Oregon corporation.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Target Material Adverse Effect” means any effect, change, event, circumstance
or occurrence that, individually or in the aggregate, (i) would prevent the
consummation of the transactions contemplated by the Acquisition Agreement or
(ii) has or would reasonably be expected to have a material adverse effect on
the condition (financial or otherwise), business, operations, or results of
operations of the Target and its Subsidiaries (as defined in the Acquisition
Agreement), taken as a whole, excluding, in the case of clause (ii), any effect
to the extent resulting from or arising in connection with (A) changes or
prospective changes after May 26, 2016 in GAAP (as defined in the Acquisition
Agreement) or in the regulatory accounting requirements applicable to any
industry in which the Target and its Subsidiaries (as defined in the Acquisition
Agreement) operate, (B) general changes in the financial, securities, credit or
other capital markets or general economic, regulatory, legislative or political
conditions (including changes in interest or exchange rates), or changes or
conditions generally affecting the industry in which the Target and its
Subsidiaries (as defined in the Acquisition Agreement) operate, (C) changes or
prospective changes after May 26, 2016 in Applicable Law (as defined in the
Acquisition Agreement) or in the interpretation or enforcement thereof,
(D) geopolitical conditions, acts of war, sabotage or terrorism or natural
disasters, (E) changes resulting from the announcement, pendency or consummation
of the transactions contemplated by the Acquisition Agreement (including any
loss of, or adverse change in, the relationship of the Target or any of its
Subsidiaries (as defined in the Acquisition Agreement) with its employees,
customers, distributors, partners or suppliers to the extent resulting
therefrom), (F) changes in the market price or trading volume of the Shares (as
defined in the Acquisition Agreement) (it being understood that this clause
(F) shall not prevent a party from asserting any fact, change, event, occurrence
or effect that may have contributed to such change independently constitutes or
contributes to a Target Material Adverse Effect), (G) any failure by the Target
and its Subsidiaries (as defined in the Acquisition Agreement) to meet any
internal or published budgets, projections, forecasts or predictions of
financial performance for any period (it being understood that this clause
(G) shall not prevent a party from asserting any fact, change, event, occurrence
or effect that may have contributed to such failure independently constitutes or
contributes to a Target Material Adverse Effect), (H) any action taken (or
omitted to be taken) by the Target at the written request of the Company or
Merger Subsidiary (as defined in the Acquisition Agreement) or (I) any action
taken by the Target or any of its Subsidiaries (as defined in the Acquisition
Agreement) that is required pursuant to the Acquisition Agreement; provided,
that the exclusions set forth in clauses (A), (B), (C), and (D) shall only apply
to the extent that such event, circumstance, change, occurrence or effect does
not have a disproportionate impact on the Target and its Subsidiaries (as
defined in the Acquisition Agreement), taken as a whole, compared to other
companies that operate in the industries in which the Target and its
Subsidiaries (as defined in the Acquisition Agreement) operate.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means $150,000,000.

 

20



--------------------------------------------------------------------------------

“Threshold Indebtedness” has the meaning specified in Section 8.01(e).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Credit Exposure of such Lender at such time.

“Transactions” means the Acquisition, the transactions contemplated by the Loan
Documents and the other transactions described in the Acquisition Agreement.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“Undisclosed Administration” means, with respect to a Lender that is the subject
of home jurisdiction supervision by the Dutch Central Bank (De Nederlandsche
Bank N.V.) under the Dutch Financial Supervision Act (Wet op het financieel
toezicht, “Wft”), an undisclosed administration (stille curatele) applicable to,
and imposed on, such Lender by the Dutch Central Bank (De Nederlandsche Bank
N.V.) under or based on section 1:76 of the Dutch Financial Supervision Act (Wet
op het financieel toezicht, “Wft”), as to and in relation to which the Dutch
Central Bank (De Nederlandsche Bank N.V.) has not publicly disclosed the
appointment of a custodian (curator) with regard to such Lender.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412, 430 and 436 of the Code for
the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Margin Stock” means any Margin Stock owned by the Company or any
of its Subsidiaries which is not Restricted Margin Stock.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to

 

21



--------------------------------------------------------------------------------

any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein (it being agreed that all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof).

(b) Changes in GAAP. If at any time any material change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

22



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable),
provided that with respect to times for notices, borrowings, payments and other
applicable actions with respect to Euro Loans, such times of date shall be
references to London, United Kingdom time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject only to the conditions set forth in Section 4.02,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars and/or Euro in a single draw for each applicable
currency on the Closing Date in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment. Loans borrowed under this
Section 2.01 and prepaid or repaid may not be reborrowed. Committed Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein, provided
that Euro Loans may only be Eurocurrency Rate Loans. In determining the amount
of Euro Loans available to be made under the Commitments (which Commitments, for
the avoidance of doubt, are denominated in Dollars), the Administrative Agent
shall calculate the Spot Rate (e.g. the applicable rate two Business Days prior
to the calculation date as set forth in such definition) with respect to the
requested Euro Loans on the date three Business Days prior to the Closing Date,
and shall use such Spot Rate to calculate a Dollar equivalent amount for such
Euro Loans, which such Dollar equivalent amount will be used by the
Administrative Agent to determine such usage of the Commitments. Dollar Loans
and Euro Loans will be separate Classes of Loans under this Agreement.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 12:00 noon three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) 11:00 a.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Euro and (iii) 11:00 a.m.
on the requested date of any Borrowing of Base Rate Committed Loans. Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Borrowing
Officer. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, however, that each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Euro
shall be in a minimum principal amount of €10,000,000 or a whole multiple of
€1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $1,000,000 or a whole

 

23



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Committed Loans to be borrowed. If the Company fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Committed Loans denominated in an Euro, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, and
each Committed Loan must be repaid in the original currency of such Committed
Loan. If the Company requests a Borrowing but fails to identify the Borrower, it
shall be deemed to be a request for a Borrowing by the Company.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
for the applicable currency not later than 1:00 p.m., on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
make all funds so received available to the Company or the other applicable
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of such Borrower on the books of JPMCB with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Company.

(c) During the existence of a Default, no Loans denominated in Dollars may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in JPMCB’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than ten Interest Periods in effect at any time
with respect to Committed Loans.

 

24



--------------------------------------------------------------------------------

2.03 Prepayments. Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans of any Class (as directed by such Borrower) in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans, and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any partial prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof and any partial
prepayment of Eurocurrency Rate Loans denominated in Euro shall be in a minimum
principal amount of €10,000,000 or a whole multiple of €1,000,000 in excess
thereof; and (iii) any partial prepayment of Base Rate Committed Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class and Type(s) of Committed Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans,
and subject to Section 3.05, any such notice may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.14,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages. Amounts prepaid
pursuant to this Section 2.03 may not be reborrowed.

2.04 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments or from time to
time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction (or such
shorter period of time as the Administrative Agent may determine), (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof and (c) any such notice may state that
it is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the effectiveness of other credit facilities), in which case
such notice may, subject to Section 3.05, be revoked by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. The Aggregate Commitments shall automatically terminate
on the Availability End Date unless funded on or prior to the Availability End
Date. Additionally, the Aggregate Commitments will terminate in full after the
funding of any Loans drawn by the Borrowers hereunder on the Closing Date.

2.05 Repayment of Loans. Each Borrower shall repay to the Administrative Agent,
for the benefit of the Lenders, on the last Business Day of March, June,
September and December of each year (beginning with the first such date after
the Closing Date), through and including the Maturity Date, a principal amount
of Loans equal to the product of (x) the principal amount of Loans of such
Borrower

 

25



--------------------------------------------------------------------------------

outstanding on the Closing Date and (y) the percentage set forth opposite each
applicable quarter as set forth below, with the balance of the Loans due in full
on the Maturity Date:

 

Quarter

   Percentage

From the first quarter after the Closing Date to and including the 4th quarter
after the Closing Date

   2.5%

From the 5th quarter after the Closing Date to and including the 8th quarter
after the Closing Date

   5%

From the 9th quarter after the Closing Date to and including the 12th quarter
after the Closing Date

   5%

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for Eurocurrency Rate Loans and
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars (the “Commitment Fee”) equal to the Applicable Rate
for undrawn Loans times the actual daily amount of the Aggregate Commitments in
effect, accruing beginning on the date that is 60 days after the Effective Date

 

26



--------------------------------------------------------------------------------

and continuing until the earlier of (a) the date of termination of the Aggregate
Commitments and (b) the Closing Date, subject to adjustment as provided in
Section 2.14. The Commitment Fee shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the date that is 60 days after the
Effective Date, and on the last day of the Availability Period. The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate for undrawn Loans during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate for undrawn Loans
separately for each period during such quarter that such Applicable Rate for
undrawn Loans was in effect.

(b) Other Fees. The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.09 Evidence of Debt. The Borrowings made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), Class, amount and maturity of its Loans
and payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in Euro, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in Euro shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Euro and in
Same Day Funds not later than 2:00 p.m. on the

 

27



--------------------------------------------------------------------------------

date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan included in such Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the

 

28



--------------------------------------------------------------------------------

Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans to any assignee or participant, other than any assignment
to the Company or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation. Nothing in this Section 2.11 shall expand the Obligations of
any Designated Borrower, which shall be limited as provided in Section 2.12(b).

2.12 Designated Borrower.

(a) Designated Borrower Joinder Agreement; Designated Borrower Notice.

(i) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent, designate an Eligible Foreign
Subsidiary of the Company (an “Applicant Borrower”) as a “Designated Borrower”
to receive Committed Loans hereunder

 

29



--------------------------------------------------------------------------------

on the Closing Date (or be deemed to be the borrower thereof after the Closing
Date pursuant to the Loan Transfer as set forth in Section 10.21) by delivering
to the Administrative Agent (which shall promptly deliver counterparts thereof
to each Lender) a duly executed agreement in substantially the form of Exhibit G
(the “Designated Borrower Joinder Agreement”).

(ii) The parties hereto acknowledge and agree that prior to any Applicant
Borrower becoming entitled to utilize the credit facility provided for herein,
the Administrative Agent shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be required by the Administrative Agent in its reasonable discretion (but
which in no event shall be more onerous, taken as a whole, to the Company or any
of its Subsidiaries than the equivalent documents delivered by the Company in
Article IV hereof, except as necessary to comply with the equivalent conditions
under the applicable law of the jurisdiction of such Designated Borrower).
Promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Borrower shall send a notice in substantially the form of Exhibit H (the
“Designated Borrower Notice”) to the Administrative Agent (which shall promptly
forward such notice to each Lender) specifying the effective date upon which the
Applicant Borrower shall constitute the “Designated Borrower” for purposes
hereof, whereupon each Lender agrees to permit such Designated Borrower to
receive Committed Loans hereunder, on the terms and conditions set forth herein
(including, if applicable, pursuant to Section 10.21), and each Lender and the
Administrative Agent agree that such Designated Borrower otherwise shall be a
“Borrower” for all purposes of this Agreement.

(b) The Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.12 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Committed Loans made by the Lenders to such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by the Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Designated Borrower. The
Designated Borrower shall be liable solely for the Obligations directly incurred
by the Designated Borrower and shall not be responsible for the Obligations of
the Company. The Obligations of the Designated Borrower shall be guaranteed by
the Company pursuant to the terms of the Company Guaranty.

(c) Each Lender may, at its option, make or maintain any Committed Loans
available to the Designated Borrower by causing any foreign or domestic branch
or Affiliate of such Lender to make or maintain such Committed Loans; provided
that any exercise of such option (i) shall not affect the Loan Transfer, the
obligation of such Lender to make Committed Loans on the Closing Date or the
obligation of the Designated Borrower to repay such Committed Loans in
accordance with the terms of this Agreement and (ii) shall not result in any
increased cost or expense to the Company or the Designated Borrower.

2.13 Increase in Commitments.

(a) Request for Increase. Provided no Default exists, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time during the Availability Period request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$2,000,000,000 (the “Incremental Commitments”); provided that any such

 

30



--------------------------------------------------------------------------------

request for an increase shall be in a minimum amount of $10,000,000 or any whole
multiple of $10,000,000 in excess thereof. No Lender shall be required to
increase its Commitment as a result of any such request and only the Lenders who
agree to increase their respective Commitments shall be required to consent to
such request. At the time of sending such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. Subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignee to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent. The
Company shall not be required to include any Lenders in the Incremental
Commitments and may, at its election, assemble the Incremental Commitments from
Lenders, additional Eligible Assignees or both.

(d) Increase Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) for
the Incremental Commitments and the final allocation of such increase. The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.

(f) Terms of the Incremental Commitments. The Incremental Commitments shall have
the same terms as the remaining Commitments under this Agreement.

2.14 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

31



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the applicable Borrower may request,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans to such Borrower under this Agreement; fourth, to the payment
of any amounts owing to the other Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Commitment Fees. Commitment Fees pursuant to Section 2.07(a) (x) shall
cease to accrue on the Commitment of such Defaulting Lender and (y) shall not be
payable to such Defaulting Lender that remains a Defaulting Lender at the time
such commitment fees are due and payable.

(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Committed Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

 

32



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of a Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes, provided that if any
applicable Law shall require the deduction or withholding of any Tax from any
such payment, then such Tax shall be withheld or deducted in accordance with
such Law as determined in the good faith discretion of such Loan Party or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to Section 3.01(f) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 3.01(f) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by such Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions with respect to
Indemnified Taxes (including deductions applicable to additional sums payable
under this Section 3.01) the Administrative Agent or Lender receives an amount
equal to the sum it would have received had no such withholding or deduction
been made. During any period in which the Administrative Agent is not a U.S.
Person, the withholding, deduction and payment over of Taxes as provided in
clauses (A) and (B) immediately above shall be made by the appropriate Loan
Party or the Administrative Agent (rather than exclusively by the Administrative
Agent).

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Law other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Law, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(f) below, (B) such Loan Party or the Administrative Agent, to
the extent required by such Law, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Law, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by such Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions with respect to Indemnified Taxes (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent or
Lender receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

 

33



--------------------------------------------------------------------------------

(c) Indemnification by the Loan Parties. Each of the Company and the Designated
Borrower shall, and does hereby, indemnify the Administrative Agent and each
Lender within ten days after demand therefor for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of a Loan Party hereunder or any other Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount of such payment or liability and the reasons
thereof delivered to the Company by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. Each of the Company and the
Designated Borrower shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section 3.01(e)
below. Upon making such payment to the Administrative Agent, the applicable
Borrower shall be subrogated to the rights of the Administrative Agent pursuant
to Section 3.01(e) below against the applicable defaulting Lender (other than
the right of set off pursuant to the last sentence of Section 3.01(e)). The
indemnity obligations pursuant to this Section 3.01(c) shall be several among
the Company and the Designated Borrower and the indemnity obligations of the
Designated Borrower shall be limited to Indemnified Taxes attributable to such
Designated Borrower.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by a
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Company,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Company or the Administrative Agent, as the case may be.

(e) Indemnification by the Lenders. Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (i) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent or the Company
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this subsection (e).

(f) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times required by
applicable Law or when reasonably requested by the Company or the Administrative
Agent, such properly completed and executed

 

34



--------------------------------------------------------------------------------

documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, as required by applicable Law or if reasonably requested by the Company
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to withholding or
deduction of Taxes or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by
applicable Law or upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of IRS Form W-9 (or applicable
successor form) certifying that such Lender is exempt from United States federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of such
Borrower or the Administrative Agent), whichever of the following is applicable:

(a) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or, in either case, an applicable successor form), as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E (or, in either case, an applicable successor form), as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(b) executed originals of IRS Form W-8ECI or W-8EXP (or applicable successor
form);

(c) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E (or, in either case, an
applicable successor form), as applicable; or

(d) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (or an applicable successor form), as applicable, a U.S. Tax Compliance
Certificate substantially in the form of

 

35



--------------------------------------------------------------------------------

Exhibit I-2 or Exhibit I-3, IRS Form W-9 (or other successor forms), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of the
Company or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall promptly notify the Company and the
Administrative Agent and update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so. Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01 (or benefit equivalent to a
refund in the form of an offset or prepayment of such Taxes due for future
periods), it shall pay to such Loan Party an amount equal to such refund or
equivalent offset or Tax prepayment (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency (including

 

36



--------------------------------------------------------------------------------

Taxes) incurred by such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund or
equivalent offset or Tax prepayment), provided that such Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund or equivalent offset or Tax prepayment to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (g), in
no event will the applicable Recipient be required to pay any amount to such
Loan Party pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund or equivalent offset or Tax prepayment had never been paid. This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to such Loan Party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Law has made it unlawful, or any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurocurrency Rate, or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or Euro in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans
denominated in Dollars or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) if such Lender shall so request (with a copy to the
Administrative Agent), the Company shall, or shall cause the Designated Borrower
to (at the Company’s election), either (i) prepay all such Eurocurrency Rate
Loans of such Lender either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans or, (ii)(A) in the case of Dollar Loans, convert
all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), or (B) in the case of Euro Loans,
permit the Administrative Agent to maintain such Euro Loans at a customary rate
for such borrowings determined in good faith by the Administrative Agent (which
rate, in any event, shall not be less than zero), and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
the Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension, in the case of Dollar Loans, compute the Base Rate applicable to
such Lender without reference to the Eurocurrency Rate component thereof and in
the case of Euro Loans, compute the interest rate applicable thereto as
specified in clause (x) above, until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

37



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) deposits are not being offered to banks
in the applicable offshore interbank market for the applicable currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan or in connection with an existing or proposed Base Rate Loan (Loans
impacted as described in clause (i) and clause (ii), “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans
denominated in Dollars shall be suspended, (y) in the event of a determination
described in the preceding sentence with respect to the Eurocurrency Rate
component of the Base Rate, the utilization of the Eurocurrency Rate component
in determining the Base Rate shall be suspended and (z) in the event of a
determination described in the preceding sentence with respect to Euro Loans,
such Euro Loans shall be maintained at a customary rate for such borrowings
determined in good faith by the Administrative Agent, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, in the case of Dollar Loans, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Administrative Agent or the Required
Lenders have made the determination described in this section, the
Administrative Agent, in consultation with the Company and the Required Lenders,
may (or at the Company’s request, shall) establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (1) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause
(a) of the first sentence of this section, (2) the Administrative Agent or the
Required Lenders notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law, after the date on which a
Lender becomes a Lender hereunder, shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

38



--------------------------------------------------------------------------------

(iii) [Intentionally Omitted]; or

(iv) impose on any Lender or the London interbank market any other material
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan) or to materially
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Company will pay (or cause the Designated Borrower to pay) to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law, after
the date on which a Lender becomes a Lender hereunder, affecting such Lender or
any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity requirements), then from time to time the Company will pay (or cause
the Designated Borrower to pay) to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay (or cause the Designated Borrower to pay) such Lender the amount shown
as due on any such certificate within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
Designated Borrower to pay) to each Lender (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the

 

39



--------------------------------------------------------------------------------

Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan; provided the
Company shall have received at least ten days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable ten days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the Designated Borrower to compensate) such Lender for and hold such
Lender harmless from any reasonable and invoiced loss, cost or expense incurred
by it (in each case together with a reasonably detailed supporting calculation)
as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the Designated Borrower;

(c) [Intentionally Omitted]; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
profits or margin. The Company shall also pay (or cause the Designated Borrower
to pay) any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Company (or the Designated
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any

 

40



--------------------------------------------------------------------------------

unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay (or to cause the Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice under Section 3.02, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Company may replace such Lender
in accordance with Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or .pdf electronic transmissions (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Company, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement and the Company Guaranty;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer or Borrowing Officer thereof authorized
to act as a Responsible Officer or Borrowing Officer, as the case may be, in
connection with this Agreement and the other Loan Documents to which the Company
is a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing, in good standing and qualified to engage
in business in Delaware; and

(iv) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Company, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Company and the Loan Documents as the Administrative
Agent may reasonably request.

(b) The Administrative Agent’s receipt of all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, that has been reasonably requested by the
Administrative Agent on behalf of any Lender not less than ten Business Days
prior to the Effective Date.

 

41



--------------------------------------------------------------------------------

(c) The Lenders, the Administrative Agent and the Arranger shall have received
all fees required to be paid pursuant to the terms hereof, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Effective Date, including fees and expenses
and other compensation contemplated by the Fee Letter. Without duplication of
the foregoing, unless waived by the Administrative Agent, the Company shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least three days prior to the Effective Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender.

4.02 Conditions to Borrowings. The obligation of each Lender to make the Loans
is subject to the satisfaction of the following conditions precedent on or
before the Availability End Date:

(a) The Administrative Agent shall have received a Request for Borrowing in
accordance with the requirements hereof.

(b) If the applicable Borrower is the Designated Borrower, then the conditions
of Section 2.12 to the designation of such Borrower as the Designated Borrower
shall have been met to the reasonable satisfaction of the Administrative Agent
and each Lender shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act, that has been reasonably requested by such Lender not less than ten
Business Days prior to the Closing Date.

(c) Notwithstanding anything to the contrary in Article V, the only
representations and warranties the accuracy of which shall be a condition to the
Closing Date are the following: (i) such representations and warranties made by
the Target in the Acquisition Agreement as are material to the interests of the
Arranger and the Lenders, but only to the extent that the Company (or any of its
affiliates) has the right to terminate its obligations under the Acquisition
Agreement (or to refuse to consummate the Acquisition) as a result of a breach
of such representations in the Acquisition Agreement (determined without regard
to whether any notice is required to be delivered by the Company) and (ii) each
of the representations and warranties of the Loan Parties contained in
Section 5.01(a) (with respect to the Borrowers only), Section 5.01(b)(ii),
5.02(a), 5.04, 5.12(a) (but only the first sentence thereof), 5.12(b) and 5.18
(but solely as and to the extent set forth in the fourth sentence of
Section 5.18(a) and the second sentence of Section 5.18(b));

(d) At least 10 days prior to the Closing Date, the Arranger shall have received
(a) audited consolidated balance sheets and related statements of income and
comprehensive income, shareholders’ equity and cash flows for the Company for
the fiscal years ended December 31, 2013, 2014 and 2015 and (in the event that
the date 10 days prior to the Closing Date occurs on a date that is more than 60
days following December 31, 2016), 2016 and (b) unaudited consolidated balance
sheets and related statements of income, shareholders’ equity and cash flows for
the Company for the fiscal quarters ended April 2, 2016 and each subsequent
fiscal quarter ended on a date that is not a fiscal year end and that is at
least 40 days before the date 10 days prior to the Closing Date, in each case
prepared in accordance with GAAP. The Company’s filing of any (a) required
audited financial statements with respect to the Company on Form 10-K or
(b) required unaudited financial statements with respect to the Company on Form
10-Q, in each case, will satisfy the requirements under clauses (a) or (b), as
applicable,

 

42



--------------------------------------------------------------------------------

of this paragraph. The Arranger hereby acknowledges that it has received each of
the financial statements for the fiscal years ended December 31, 2013, 2014 and
2015 and the fiscal quarter ended April 2, 2016, in each case, described in
clauses (a) and (b) of the first sentence of this clause (d).

(e) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower confirming, as of the Closing Date, the
satisfaction (unless waived by the Required Lenders) of the conditions specified
in Section 4.02(c), (f), (g), (h) and (k).

(f) Subject to Section 11.05 of the Acquisition Agreement, except as disclosed
in any Company SEC Document (as defined in the Acquisition Agreement) (but
excluding any risk factor disclosures contained under the heading “Risk Factors”
and any disclosure of risks included in any “forward-looking statements”
disclaimer or cautionary, forward-looking or predictive statements) publicly
filed or furnished to the SEC (as defined in the Acquisition Agreement) after
January 1, 2015 and before the date of the Acquisition Agreement or as set forth
in the Company Disclosure Schedule (as defined in the Acquisition Agreement),
since April 3, 2016 through the date of the Acquisition Agreement, there has not
been any event, occurrence, development, effect, change or state of
circumstances or facts that has had or would reasonably be expected to have,
individually or in the aggregate, a Target Material Adverse Effect on the
Target.

(g) There shall not have been or occurred since the date of the Acquisition
Agreement any event, occurrence, development, effect, change or state of
circumstances or facts that continues to exist or is continuing, as the case may
be, that has had or would reasonably be expected to have, individually or in the
aggregate, a Target Material Adverse Effect on the Target.

(h) The Administrative Agent shall have received reasonably satisfactory
evidence (which shall be provided by a certificate of a Responsible Officer of
the Company) that the Acquisition has been consummated (or shall be consummated
substantially concurrently with the making of the Loans on the Closing Date) in
accordance with the terms of the Acquisition Agreement; provided that no
amendment, modification or waiver of any term thereof or any condition to the
Company’s obligation to consummate the Acquisition thereunder or consent granted
thereunder will be made or granted by the Company or its Subsidiaries, as the
case may be, without the prior written consent (which consent shall not be
unreasonably withheld or delayed) of the Arranger (other than any such
amendment, modification or waiver or consent that is not materially adverse to
any interest of the Arranger or the Lenders, it being understood that any
(i) increase in the purchase price (other than an increase composed entirely of
equity (or the proceeds of equity) of the Company) or (ii) any decrease of more
than 10% of the purchase price, in each case, will require the consent of the
Arranger, which consent shall not be unreasonably withheld or delayed, with any
decrease of the purchase price (including any decrease of less than 10% of the
purchase price) to be allocated ratably to reduce (x) any bridge or permanent
financing for the Acquisition and (y) the requirement of cash in hand intended
to be used to finance the Acquisition (unless the Arranger consents to an
alternative allocation)).

(i) There shall be no outstanding loans under the Existing Revolving Credit
Agreement the proceeds of which are used to finance the Acquisition unless the
Aggregate Commitments under this Agreement have been utilized in full.

(j) The Lenders, the Administrative Agent and the Arranger shall have received
all fees required to be paid pursuant to the terms hereof, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), including fees and expenses and other compensation
contemplated by the Fee Letter, in each case to the extent invoiced at least
three days prior to the Closing Date. Without duplication of the foregoing,
unless waived by the Administrative Agent, the Company shall have paid all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced at
least three days prior to the Closing Date.

 

43



--------------------------------------------------------------------------------

(k) Substantially concurrently with the availability of the Loans on the Closing
Date, the Target’s Credit Agreement dated as of March 24, 2016 among the Target,
certain of its affiliates and JPMorgan Chase Bank, N.A. as Administrative Agent
and the other agents party thereto (as amended or modified and including any
refinancing or replacement thereof) and all commitments thereunder shall be
terminated in full and all principal, interest and accrued and unpaid invoiced
fees and expenses thereunder then outstanding shall be repaid in full, and the
Company shall have provided evidence reasonably satisfactory to the Arranger of
the same (which shall be provided by a certificate of a Responsible Officer of
the Company).

(l) The Effective Date shall have occurred.

Notwithstanding the foregoing or anything to the contrary provided herein,
Articles VI, VII, and VIII of this Agreement (and any remedies relating thereto)
shall not become effective until immediately after the making of the Loans on
the Closing Date (it being understood that the occurrence of an event on or
prior to the making of the Loans on the Closing Date that would otherwise
constitute an Event of Default may constitute an Event of Default immediately
after the making of the Loans on the Closing Date pursuant to the terms of
Article VIII, if continuing or uncured immediately after the Closing Date).

Without limiting the foregoing, the failure of any representation or warranty
(other than the representations specified in Section 4.02(c)(i) and (ii)) to be
true and correct at any time when made or deemed made on or prior to the Closing
Date will not constitute the failure of a condition precedent to the obligations
of each Lender to make the Loans on the Closing Date.

The Administrative Agent shall notify the Lenders and the Company of the
occurrence of the Closing Date, and such notice shall be conclusive and binding.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders as of the date hereof and as of the Closing Date that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) in the case of each Loan
Party only, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except in each case referred to in
clause (a), (b)(i), or (c), to the extent that failure to do so could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or

 

44



--------------------------------------------------------------------------------

the creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation binding on such Person or its assets, or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law in any material respect; except in each case referred to in clause
(b) or (c), to the extent that such conflict, breach, contravention, Lien,
payment or violation could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other material action by, or material notice to, or material filing with
(other than any SEC filing by the Company in compliance with the SEC disclosure
obligations), any Governmental Authority is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable Debtor Relief Laws
and general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby and the Audited
Financial Statements show, reflect or describe all material indebtedness and
other material contingent liabilities of the Company and its Subsidiaries as of
the date thereof, in each case, to the extent required to be reflected thereon
pursuant to GAAP, including liabilities for taxes, material long term
commitments and Indebtedness other than those that are (A) not material to the
Company and its Subsidiaries as a whole or (B) are reflected in the Company’s
most recent report on Form 10-K and any subsequent reports on Form 10-Q or Form
8-K filed with the SEC.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated April 2, 2016 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. Except as specifically disclosed in the Company’s or the
Target’s Annual Report on Form 10-K and any other filings with the SEC from time
to time, there are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

5.07 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Lien, other than Liens permitted by Section 7.01.

5.08 Environmental Compliance. Except as specifically disclosed in Schedule
5.08, the Company and its Subsidiaries are in compliance with all applicable
Environmental Laws, except for such non-compliance as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as specifically disclosed in Schedule 5.08, there are no pending written
claims alleging potential liability under or responsibility for violation of any
Environmental Law against or with respect to the Company and its Subsidiaries or
their respective businesses, operations and properties, except such pending
claims as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.09 Insurance. Except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the properties of the
Company and its Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.

5.10 Taxes. Except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect, the Company and its Subsidiaries
have filed all Federal, state and other material tax returns and reports
required to be filed (subject to any applicable extensions), and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets which are due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

5.11 ERISA Compliance.

(a) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws; and (ii) each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Company, nothing has occurred which
would prevent, or cause the loss of, such qualification.

(b) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan and
no lien in favor of the PBGC or a Plan has arisen.

(c) There are no pending or, to the knowledge of the Company, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted, or to the
knowledge of the Company, could reasonably be expected to result in a Material
Adverse Effect.

 

46



--------------------------------------------------------------------------------

(d) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) no Pension Plan or Multiemployer Plan has been determined to be an at-risk
plan or a plan in endangered or critical status, as applicable, within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (v) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (vi) neither the Company nor any ERISA Affiliate has
engaged in a transaction that would reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA.

5.12 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Loan will be used for any purpose that
violates the provisions of Regulation U or any of the other Regulations of the
FRB. If requested by any Lender or the Administrative Agent, the Company will
furnish to the Administrative Agent and each Lender a statement to the forgoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

(b) Neither the Company nor any other Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.13 Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, contains
any untrue statement of material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
management projections or guidance or forward looking statements, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

5.14 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.15 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company is set forth on
Schedule 10.02.

 

47



--------------------------------------------------------------------------------

5.16 Representations as to Designated Borrower. On and after the date on which
any Subsidiary becomes a Designated Borrower, each of the Company and the
Designated Borrower represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Foreign Obligor
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Designated Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Designated Borrower is organized and existing in
respect of its obligations under the Applicable Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Designated Borrower is organized and
existing for the enforcement thereof against such Designated Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents, except as may be limited by applicable Debtor Relief Laws and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Designated Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Foreign Obligor Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Obligor
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.

(c) Other than those that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, there is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Designated Borrower is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Designated Borrower pursuant to the Applicable
Foreign Obligor Documents, except, in each case, as has been disclosed to the
Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Designated Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Designated
Borrower is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

5.17 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.18 Sanctions and Anti-Corruption. (a) The Company is not (i) currently the
subject of any Sanctions, or (ii) located, organized or residing in any
Designated Jurisdiction. No Company Related Party that is a Subsidiary of the
Company is listed on the Sanctioned Persons Lists and no Company Related Party
that is a director or senior officer of the Company or a Company Related Party
that is a Subsidiary of the Company is, to the best knowledge of the Company,
listed on the Sanctioned Persons Lists. The Company has implemented and
maintains in effect policies and procedures reasonably designed to effectuate
compliance by the Company and all Company Related Parties with applicable
Sanctions. No proceeds from any Loan, has been or will be directly or, to the
knowledge of the

 

48



--------------------------------------------------------------------------------

Company, indirectly, used by the Company, or loaned, contributed, provided or
otherwise made available by the Company, to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of or with any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions, if such activity would be prohibited by Sanctions
applicable to any Person organized in the United States or the United Kingdom.

(b) The Company has implemented and maintains in effect policies and procedures
reasonably designed to effectuate compliance by the Company and all Company
Related Parties with applicable Anti-Corruption Laws. No proceeds from any Loan,
has been or will be, directly or, to the knowledge of the Company, indirectly,
used by the Company, or loaned, contributed, provided or otherwise made
available by the Company to fund any activity or business in any manner that
will result in any violation by any Person (including any Lender, the Arranger
or the Administrative Agent) of Anti-Corruption Laws.

ARTICLE VI.

AFFIRMATIVE COVENANTS

From and after the Closing Date (immediately after the Borrowing of Loans on
such date) and for so long as any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, the Company shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (for distribution
to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within the filing deadline applicable
to the Company set forth in the SEC regulations promulgated pursuant to
Section 13 of the Exchange Act, after the end of each fiscal year of the Company
(commencing with the fiscal year ending after the Closing Date), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, prepared in
accordance with GAAP, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

(b) as soon as available, but in any event within the filing deadline applicable
to the Company set forth in the SEC regulations promulgated pursuant to
Section 13 of the Exchange Act, after the end of each of the first three fiscal
quarters of each fiscal year of the Company (commencing with the first fiscal
quarter ending after the Closing Date), a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Company’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail, and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes.

 

49



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 6.01, the Company shall
not be required to deliver any financial statements to the Administrative Agent
with respect to any period for which it has timely filed its Form 10-K or Form
10-Q, as the case may be, with the SEC; provided, that such Form 10-K or Form
10-Q, as the case may be, is publicly available on the SEC’s website (or a
similar website) within the time periods required by this Section.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
distribution to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of a Responsible Officer of the Company stating
that such Responsible Officer has no knowledge of any Default under the
financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer, assistant treasurer
or controller of the Company;

(c) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Company hereunder
(collectively, the “Company Materials”) by posting the Company Materials on Debt
Domain, IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Company
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Company hereby agrees that (w) all Company
Materials that are to be made

 

50



--------------------------------------------------------------------------------

available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Company Materials “PUBLIC,” the
Company shall be deemed to have authorized the Administrative Agent, the
Arranger and the Lenders to treat such Company Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Company Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Company Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Company shall be under no obligation to mark any Company Materials “PUBLIC.”

6.03 Notices. Promptly, after a Responsible Officer of the Company obtains
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or the institution of proceedings or
the taking of any other action by the PBGC or any Plan with respect to the
withdrawal from or the termination or insolvency of, any Plan that, in any case,
could reasonably be expected to have a Material Adverse Effect; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached and shall be provided to the
Administrative Agent for distribution to the Lenders.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (subject to any applicable grace periods and tax extensions) all (a) tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in each case, (i) to the extent the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves, if any, in accordance with GAAP are being
maintained by the Company or such Subsidiary or (ii) where any failure thereof
could not reasonably be expected to result in a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing (or equivalent status) of
the Company and the Designated Borrower under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.03 or 7.04; and
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except, in each case, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

6.06 Maintenance of Properties; Maintenance of Insurance. Except to the extent
that, in the aggregate, non-compliance could not reasonably be expected to have
a Material Adverse Effect, (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and
(b) maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

6.08 Inspection Rights; Books and Records. (a) Maintain proper books and records
and accounts in which full, true and correct entries in conformity with GAAP and
all Laws shall be made of all dealings and transactions material to the Company
and its Subsidiaries, taken as a whole, in relation to its business and
activities; and (b) permit representatives of any Lender, at such Lender’s own
expense (unless a Default has occurred and is continuing, in which case at the
Company’s expense), to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time but only
during normal business hours and (except in the event a Default or Event of
Default exists) upon reasonable prior notice to the Company and as often as may
reasonably be desired (but in no event more frequently than two times a year
unless an Event of Default exists) and to discuss the business, operations,
properties and financial and other condition of the Company and its Subsidiaries
with officers and employees of the Company and its Subsidiaries and, when an
Event of Default exists, with their Registered Public Accounting Firm.

6.09 Use of Proceeds. Use the proceeds of the Loans to fund, in whole or in
part, the Acquisition, including the payment of Indebtedness of Target and to
pay all or a portion of the costs incurred by the Company or any of its
Subsidiaries in connection with the Transactions.

6.10 Approvals and Authorizations. Except to the extent that, in the aggregate,
non-compliance could not reasonably be expected to have a Material Adverse
Effect, maintain all authorizations, consents, approvals and licenses from,
exemptions of, and filings and registrations with, each Governmental Authority
of the jurisdiction in which the Designated Borrower is organized and existing,
and all approvals and consents of each other Person in such jurisdiction, in
each case that are required in connection with the Loan Documents.

ARTICLE VII.

NEGATIVE COVENANTS

From and after the Closing Date (immediately after the Borrowing of Loans on
that date) and for so long as any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues other than Liens on Margin Stock created, incurred
or assumed at a time when such Margin Stock constitutes Unrestricted Margin
Stock, whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

 

52



--------------------------------------------------------------------------------

(b) Liens (including Liens of the Target or the Target’s Subsidiaries) existing
on the Effective Date and listed on Schedule 7.01 and any renewals or extensions
thereof; provided that (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 7.02(b), and (iii) any renewal or extension of the obligations secured
or benefited thereby is permitted by Section 7.02(b); and provided, further, to
the extent any change occurs between the Effective Date and the Closing Date
solely with respect to Liens that are specifically permitted to be incurred by
the Target or the Target’s Subsidiaries pursuant to the terms of the Acquisition
Agreement (as in effect on the date hereof) which would make the contents of
such Schedule 7.01 incomplete as of the Closing Date as a result thereof, the
Company may deliver to the Administrative Agent an updated version of such
Schedule on or prior to the Closing Date to reflect such additional Liens, which
updated version shall replace the version of such Schedule delivered on the
Effective Date without any requirement for any amendment or any consent by the
Administrative Agent or any Lender;

(c) Liens on property of the Company and its Subsidiaries not reflected on the
consolidated balance sheet of the Company and its Subsidiaries that are limited
to amounts that have been irrevocably deposited with a financial institution;

(d) Liens for Taxes not yet delinquent, that remain payable without penalty, or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not delinquent
for a period of more than 60 days or which are being contested in good faith and
by appropriate proceedings diligently conducted;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(g) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business (including deposits to secure letters of
credit issued to secure any such obligation);

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens securing judgments for the payment of money or securing appeal or
other surety bonds related to such judgments;

(j) customary rights of setoff upon deposit accounts and securities accounts of
cash in favor of banks or other depository institutions and securities
intermediaries; provided that (i) such deposit account or securities account is
not a dedicated cash collateral account and is not subject to restrictions
against access by the Company or any of its Subsidiaries owning the affected
deposit account or other funds maintained with a creditor depository institution
in excess of those set forth by regulations promulgated by the FRB or any
foreign regulatory agency performing an equivalent function, and (ii) such
deposit account or securities account is not intended by the Company or any of
its Subsidiaries to provide collateral (other than such as is ancillary to the
establishment of such deposit account or securities account) to the depository
institution;

 

53



--------------------------------------------------------------------------------

(k) Liens arising under Cash Management Agreement pooling arrangements;

(l) any interest or title of a lessor under any lease entered into by the
Company or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;

(m) Liens incurred pursuant to a Permitted Securitization on the property and
rights that are subject thereto;

(n) licenses, operating leases or subleases permitted hereunder granted to other
Persons in the ordinary course of business not interfering in any material
respect with the business of the Company or any of its Subsidiaries;

(o) Liens arising from precautionary UCC financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

(p) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Company and the replacement, extension or renewal of such Liens (or the
Indebtedness secured thereby); provided that (i) such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary and
(ii) no such replacement, extension or renewal of such Lien or the Indebtedness
secured thereby may (A) increase or change the assets secured by such Lien,
(B) increase the amount of Indebtedness secured by such Lien (other than by an
amount equal to the reasonable fees and expenses of such refinancing or
replacement) or (C) change any direct or indirect obligor thereof; and

(q) other Liens securing Indebtedness in an aggregate amount not to exceed, at
any time outstanding, 10% of the book value of the Consolidated Total Tangible
Assets of the Company and its Subsidiaries.

7.02 Subsidiary Indebtedness. Permit any Subsidiary (including the Designated
Borrower) to create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of the Designated Borrower under the Loan Documents;

(b) Indebtedness (including Indebtedness of the Target or the Target’s
Subsidiaries) outstanding on the Effective Date and listed on Schedule 7.02 and
additional Indebtedness incurred after the Effective Date under the revolving
credit arrangements listed on Schedule 7.02 in an aggregate principal amount at
any one time outstanding not to exceed the commitments or limits existing with
respect thereto on the date hereof and set forth on such Schedule and any
replacements, refinancings, refundings, renewals or extensions thereof; provided
that the principal amount of such Indebtedness is not increased at the time of
such replacement, refinancing, refunding, renewal or extension above the
commitments or limits set forth on such Schedule; and provided, further, to the
extent any change occurs between the Effective Date and the Closing Date solely
with respect to Indebtedness that is specifically permitted to be incurred by
the Target or the Target’s Subsidiaries pursuant to the terms of the Acquisition
Agreement (as in effect on the date hereof) which would make the contents of
such Schedule 7.02 incomplete as of the Closing Date as a result thereof, the
Company may deliver to the Administrative

 

54



--------------------------------------------------------------------------------

Agent an updated version of such Schedule on or prior to the Closing Date to
reflect such additional Indebtedness, which updated version shall replace the
version of such Schedule delivered on the Effective Date without any requirement
for any amendment or any consent by the Administrative Agent or any Lender;

(c) Indebtedness of any Subsidiary to the Company or to any other Subsidiary;

(d) [Intentionally Omitted];

(e) Guarantees by any Subsidiary in respect of Indebtedness of the Company or
any other Subsidiary otherwise permitted hereunder; provided, however, that any
Guarantees by Subsidiaries in respect of Indebtedness of the Company shall not
exceed, at any time outstanding, $50,000,000 in the aggregate;

(f) Indebtedness of one or more Subsidiaries under the Existing Revolving Credit
Agreement (and European commercial paper of a Subsidiary) in an aggregate
principal amount not to exceed $2.5 billion; and

(g) other Indebtedness of all Subsidiaries in an aggregate principal amount not
to exceed, at any time outstanding, 10% of the total book value of the
Consolidated Total Tangible Assets of the Company and its Subsidiaries.

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries, provided that in the event the Designated Borrower is a party to
any such merger, the surviving Subsidiary shall be the Designated Borrower, or
(iii) the Target pursuant to the Acquisition Agreement;

(b) any Subsidiary may Dispose of all or substantially all of its assets
(i) (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary or (ii) pursuant to a Disposition permitted by Section 7.04;

(c) any Subsidiary (other than a Subsidiary that is at such time the Designated
Borrower) may be wound up, liquidated or dissolved, as deemed appropriate by the
Company; and

(d) any Person other than the Company or any Subsidiary may be merged or
consolidated with any Subsidiary; provided that in the event such Subsidiary is
the Designated Borrower at that time, such Designated Borrower shall be the
continuing or surviving Person.

Notwithstanding anything to the contrary in this Section 7.03, the Company shall
maintain its jurisdiction of organization within the United States (or any state
thereof).

7.04 Dispositions. Make any Disposition (other than any property which, at the
time of any Disposition, constitutes Unrestricted Margin Stock) or enter into
any agreement to make any Disposition, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

55



--------------------------------------------------------------------------------

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Company or any of its Subsidiaries to the
Company or any of its Subsidiaries;

(e) Dispositions listed on Schedule 7.04;

(f) Dispositions pursuant to a Permitted Securitization;

(g) Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions; and

(h) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.04; provided that (i) at the time of such Disposition, no
Default exists or would result from such Disposition and (ii) the aggregate book
value of all property Disposed of in reliance on this clause (h) in any period
of twelve consecutive months after the Closing Date shall not exceed 10% of the
book value of the total consolidated assets of the Company and its Subsidiaries
(including the Target and its Subsidiaries) in accordance with GAAP as at the
beginning of such twelve-month period (based on the most recent financial
statements of the Company prior to the beginning of such twelve-month period
that have been delivered pursuant to Section 6.01 and, to the extent that such
financial statements do not include the consolidated assets of the Target and
its Subsidiaries, calculated on a Pro Forma Basis to include the assets of the
Target and its Subsidiaries based on the most recent available financial
statements of the Target).

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Company and any of its Subsidiaries,
(b) transactions otherwise permitted hereunder, (c) dividends and distributions
to shareholders and equityholders, or (d) transactions that do not exceed, in
the aggregate, $5,000,000 during any fiscal year.

7.06 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any fiscal quarter of the Company to be greater than 4.5 to 1.0
for the first two consecutive fiscal quarters ended on or after the Closing
Date, with such ratio stepping down to 4.0 to 1.0 for the two immediately
following fiscal quarters and then stepping down to 3.5 to 1.0 for each fiscal
quarter ended thereafter; provided that after such ratio has stepped down to 3.5
to 1.0 and been tested for at least one fiscal quarter, at the Company’s
election within 30 days of a Qualified Acquisition being consummated, such ratio
shall instead be 4.5 to 1.0 for the two consecutive fiscal quarters ended
immediately on or after the date such Qualified Acquisition is consummated,
after which such ratio shall step down to 4.0 to 1.0 for the next two
consecutive fiscal quarters and then down to 3.5 to 1.0 thereafter. Such
Qualified Acquisition step-up may occur multiple times over the life of the Term
Facility, provided that the test ratio must step back down to 3.5 to 1.0 and be
tested for at least one fiscal quarter prior to such ratio being permitted to
step up based on a new Qualified Acquisition.

 

56



--------------------------------------------------------------------------------

7.07 Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the last day of any fiscal quarter of the Company to be
less than 3.0 to 1.0.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. From and after the Closing Date (immediately after the
Borrowing of Loans on that date), any of the following shall constitute an Event
of Default (it being understood that the occurrence of an event on or prior to
the making of the Loans on the Closing Date that would otherwise constitute an
Event of Default may constitute an Event of Default immediately after the making
of the Loans on the Closing Date pursuant to the terms of Article VIII, if
continuing or uncured immediately after the Closing Date):

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or (ii) within five days after the same becomes
due, any interest on any Loan, any fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the existence of the Company or the Designated Borrower), 6.09 or Article VII or
the Company fails to perform or observe any term, covenant or agreement
contained in the Company Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Responsible Officer of the
Company having knowledge of such Default or (ii) the receipt by any Borrower or
any other Loan Party of written notice from the Administrative Agent or any
Lender of such Default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Material Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after any applicable grace period) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or Guarantee having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (any such Indebtedness or
Guarantee, “Threshold Indebtedness”), or (B) fails to observe or perform (after
any applicable grace period) any other agreement or condition relating to any
Threshold Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event (other than (u) in the event that a lender under the
Existing Revolving Credit Agreement or any other revolving loan facility becomes
a “Defaulting Lender” (as defined therein), a prepayment or cash
collateralization by the Company of any unreallocated portion of such Defaulting
Lender’s outstanding swing line loans under the Existing Revolving Credit
Agreement or any other revolving loan facility), (v) any repurchase, repayment
or

 

57



--------------------------------------------------------------------------------

redemption or any offer to repurchase, prepay or redeem Indebtedness of any
Person acquired by the Company or any Subsidiary based on a change of control as
a result of the consummation of such acquisition, (w) the mandatory prepayment
of any bridge financing made with the proceeds of permanent financing or the
proceeds of asset sales or equity issuances, (x) any such default or event
arising solely out of the violation by the Company or any of its Subsidiaries of
any covenant in any way restricting the Company, or any such Subsidiary’s, right
or ability to sell, pledge or otherwise dispose of Unrestricted Margin Stock,
(y) any event requiring the repurchase, repayment or redemption (automatically
or otherwise) or an offer to repurchase, prepay or redeem any Threshold
Indebtedness, or the delivery of any notice with respect thereto, solely as a
result of the Company’s or any of its Subsidiaries’ failure to consummate a
merger or other acquisition contemplated to be funded in whole or in part with
the proceeds of such Threshold Indebtedness or (z) for the avoidance of any
doubt, any right (including any prior right) of a holder or holders of any
Threshold Indebtedness that is convertible into equity securities to require the
repurchase, repayment or redemption of such Threshold Indebtedness on a
predetermined date provided in the documentation for such Threshold
Indebtedness, or an offer to repurchase, repay or redeem such Threshold
Indebtedness on such date or the delivery of a notice with respect thereto) is
to cause, or to permit the holder or holders or the beneficiary or beneficiaries
of such Threshold Indebtedness (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Threshold Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Threshold Indebtedness to become payable
or cash collateral in respect thereof to be demanded (other than as described in
clauses (u), (v), (w), (x), (y) and (z) of this clause (B)); or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from any event of default under such Swap Contract as
to which the Company or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) and the Swap Termination Value owed by the Company or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of their respective
Material Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of their
respective Material Subsidiaries becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

(h) Judgments. There is entered against the Company or any Material Subsidiary
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by either (i) independent third-party insurance as to
which the insurer does not dispute coverage or (ii) another creditworthy (as
reasonably determined by the Administrative Agent) indemnitor that has been
notified thereof and has acknowledged its indemnity obligations with respect
thereto) and there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect or such judgment is not satisfied, vacated or discharged; or

 

58



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default exists, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.
Notwithstanding anything to the contrary contained herein, in no event shall the
existence of a Default or Event of Default affect the Obligations of each Lender
to make Loans under Section 2.01 on the Closing Date if the conditions set forth
in Section 4.02 are satisfied.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.14, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

59



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
JPMCB to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither any Borrower nor any other Loan Party shall have any rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company, any other
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default exists;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the

 

60



--------------------------------------------------------------------------------

other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any

 

61



--------------------------------------------------------------------------------

one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents,

 

62



--------------------------------------------------------------------------------

the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arranger nor any of the other agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

63



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 or Section 4.02 without the
written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document, or redenominate the currency of the Commitment or Loans of any Lender,
without the written consent of each Lender directly affected thereby;

(d) [Intentionally Omitted];

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest at the Default Rate;

(f) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(h) release the Company from the Company Guaranty without the written consent of
each Lender; or

(i) add a new jurisdiction in which an Eligible Foreign Subsidiary may be
organized without the written consent of each Lender directly affected thereby;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or

 

64



--------------------------------------------------------------------------------

disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Company, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct or cure any error,
ambiguity, inconsistency or defect in any Loan Document.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) (below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other

 

65



--------------------------------------------------------------------------------

written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Company Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrowers and the Administrative Agent,
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company or the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

66



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arranger and
each Related Party of any of the foregoing Persons (including the Attorney Costs
of the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the Attorney Costs of the Administrative Agent
and the Lenders) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Company. The Company shall indemnify and hold
harmless the Administrative Agent (and any sub-agent thereof selected by it with
reasonable care), each Lender, the Arranger and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) from and
against (and will reimburse each Indemnitee as the same are incurred for) any
and all actions, suits, proceedings (including any investigations or inquiries),
claims, damages, losses, liabilities and expenses (including, subject to the
limitations in subclause (y) of the last sentence of this clause (b), the
reasonable fees, charges and disbursements of counsel for any Indemnitee), joint
or several, of any kind or nature whatsoever that may be incurred or suffered
by, asserted against or involve

 

67



--------------------------------------------------------------------------------

an Indemnitee or brought by the Company, any of its Subsidiaries, any of their
respective Affiliates or any other Person or entity, in each case, arising out
of or in connection with or by reason of (including in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith (including in connection with the enforcement of the
indemnification obligations set forth herein)) (i) the Acquisition, (ii) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents or
(iii) any Loan or the use or proposed use of the proceeds therefrom; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such action, suit, proceeding, claim, damage, loss, liability or expense
either (x) (1) is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (2) results from a claim brought by the Company
or any other Loan Party against an Indemnitee for a material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Company or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (y) arises solely from disputes solely between or among
Indemnitees (except that in the event of such dispute involving a claim or
proceeding brought against the Administrative Agent, the Arranger or any of
their respective Related Parties (in each case, acting in its capacity as such)
by the other Indemnitees, the Administrative Agent, the Arranger or such Related
Party, as applicable, shall be entitled (subject to the other limitations and
exceptions set forth in this clause (b)) to the benefit of such indemnification)
not relating to or in connection with acts or omissions by the Company, any of
its Subsidiaries, any of their respective Affiliates or any other Person or
entity; provided that each Indemnitee will repay to the Company any
reimbursements provided by the Company to such Indemnitee to the extent that it
is determined that such Indemnitee is not entitled to such indemnification by
virtue of one or both of the exceptions in clauses (x) and (y) above. If legally
permitted, any Indemnitee shall promptly notify the Company in writing of any
claim or action by a third party for which the Indemnitee plans to seek
indemnification hereunder; provided that no failure or delay by any Indemnitee
to so provide such notice shall relieve the Company from any liability or
obligation hereunder except to the extent of any material prejudice, damage or
liability caused by or arising out of such delay or failure. Without limiting
the rights of the Indemnitees under this clause (b), including the right of
Indemnitees to retain counsel at the Company’s expense (but subject to the
limitations with respect to such retention of counsel contained in this clause
(b)), the Company may settle or agree to the entry of judgment with respect to
any such claim or action; provided that the Company shall not, without the
subject Indemnitee’s written consent (such consent not to be unreasonably
withheld, conditioned or delayed), settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any such investigation,
litigation or proceeding, whether or not any Indemnitee is an actual or
potential party thereto, unless such settlement, compromise, consent or
termination (i) includes an unconditional release of each such Indemnitee from
any liabilities arising out of such claim, action or proceeding and (ii) does
not include any statement as to or any admission of fault, culpability,
wrong-doing or a failure to act by or on behalf of any Indemnitee.
Notwithstanding the foregoing, (x) any Indemnitee shall have the right to settle
any such claim or action without the consent of the Company (such consent not to
be unreasonably withheld or delayed), provided that the Company shall have no
liability for any settlement entered into without its consent, and (y) the
indemnification obligations under this clause (b) with respect to the fees,
charges and disbursements of any counsel for any Indemnitee shall be limited to
the reasonable and documented fees and expenses of (A) one outside counsel for
the Administrative Agent and the Arranger, taken together, (B) one additional
outside counsel for the Lenders, taken together, (C) one local or foreign
counsel in each relevant jurisdiction, (D) any necessary special or regulatory
counsel and (E) in the case of an actual or perceived conflict of interest with
respect to any of the counsel identified in clauses (A) through (D) above, such
additional counsel to each group of affected Persons similarly situated, taken
as a whole, as a reasonably necessary to eliminate such conflict. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

68



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments, the
repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery (unless prohibited by
applicable Law), the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the

 

69



--------------------------------------------------------------------------------

applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans; provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or, in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default exists, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) [Intentionally Omitted.]

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) solely with respect to any assignment

 

70



--------------------------------------------------------------------------------

made at any time after the Closing Date, an Event of Default exists at the time
of such assignment or (2) such assignment is to an existing Lender or an
Affiliate of an existing Lender after the Closing Date; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to any Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required by Section 3.01(f).

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person, (D) to any Person that, through its
Lending Offices, is not capable of lending to the relevant Borrowers without the
imposition of any additional Indemnified Taxes or (E) to any Person (including
any Lender) that cannot make Loans to the Designated Borrower for which the
assignor is a Designated Lender on the same terms as the assignor.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no

 

71



--------------------------------------------------------------------------------

assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, each Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Company and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04 without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant, shall be entitled, through
the applicable Lender, to the benefits of Sections 3.01, 3.04 and 3.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the relevant
Loan Party, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or

 

72



--------------------------------------------------------------------------------

successor provisions. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. Without limiting the foregoing, a
Participant shall not be entitled to the benefits of Section 3.01 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central banking authority; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees on its own behalf and on behalf of
its Affiliates to keep confidential all non-public Information (as defined
below) provided to it by the Company or any of its Subsidiaries pursuant to or
in connection with this Agreement; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such Information
(a) to its Affiliates and to its Related Parties (so long as each such Person
has been informed of the confidential nature of such Information and instructed
to keep such Information confidential) solely for the purposes of, or otherwise
in connection with, this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby, (b) subject to an express
agreement to maintain the confidentiality of such Information in compliance with
the provisions of this Section 10.07, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.13(c) or (ii) any actual or prospective direct or indirect
counterparty to any Swap Contract (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates, or of any
Affiliate of any Lender, in each case who have a need to know such Information
in accordance with customary business practices (it being understood that the
person to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (d) upon the request or demand of any governmental or regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) in response to any order of any
court or other governmental or regulatory authority (including by subpoena or
similar legal process) or as may otherwise be required pursuant to any
requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, other than as a
result of a disclosure by the Administrative Agent or any Lender or any of their
respective employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of their respective affiliates, in
violation of this paragraph, (h) upon the request of any rating agency when
required by it, (i) upon the request of the CUSIP Service Bureau or any similar
organization, (j) in connection with the exercise of any remedy hereunder or
under any of the Loan Documents or any action or proceeding (including the
preparation of any defense) relating to this Agreement, any other Loan Document
or any transaction or matter related thereto, or the enforcement of rights
hereunder or thereunder, (k) to any other party hereto or (l) with the consent
of the Company. The Administrative Agent or any Lender shall, prior

 

73



--------------------------------------------------------------------------------

to any disclosure under clause (d), (e), (f), (h) or (i) above to (x) any
governmental or regulatory authority that does not have supervisory, regulatory
or other similar authority with respect to the Administrative Agent or such
Lender and that is seeking such disclosure solely in connection with an
investigation, litigation or other proceeding that does not otherwise involve
the Administrative Agent or such Lender or (y) any other person that is not a
governmental or regulatory authority, notify the Company of any request for the
disclosure of any such non-public Information so as to provide the Company with
the reasonable opportunity to obtain a protective order or other comparable
relief; provided that no such notification will be required if the
Administrative Agent or such Lender (or their respective counsel) reasonably
determines that such notification would be prohibited by applicable Law or court
order. None of the Administrative Agent or any Lender will make available to the
Company or any of its Affiliates confidential Information that they have
obtained or may obtain from any other customer. The Administrative Agent and
each Lender are permitted to access, use and share with any of their respective
bank or non-bank Affiliates, agents, advisors (legal or otherwise) or
representatives any Information concerning the Company or any of its Affiliates
that is or may come into the possession of the Administrative Agent, any Lender
or any of such Affiliates; provided that, in each case, such Information shall
be used solely in connection with this Agreement, the other Loan Documents and
the transactions contemplated hereby and thereby.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default exists, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender, or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Notwithstanding anything to the

 

74



--------------------------------------------------------------------------------

contrary contained herein, each Lender and their respective Affiliates shall
have no right to set off and apply any deposits held or other obligations owing
by such Lender or any such Affiliate to or for the credit or the account of the
Designated Borrower against any of the obligations of the Company. Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and the making of
any Borrowing. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

75



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to Section 3.06, if any Lender is a Defaulting Lender, if the
obligation of any Lender to make or continue Eurocurrency Rate Loans is
suspended pursuant to Section 3.02, if any Lender is a Non-Consenting Lender or
if any other circumstance exists hereunder that gives the Company the right to
replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Company shall have paid (or caused the Designated Borrower to pay) to
the Administrative Agent the assignment fee (if any) specified in
Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or the
Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) in the event such Lender is a Non-Consenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Lender was a Non-Consenting Lender and the Company also requires each other
Lender that is a Non-Consenting Lender to assign its Loans and Commitments; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto and promptly after notice to such Lender of the Company’s intent
to replace such Lender, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE

 

76



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT, PROVIDED, HOWEVER, THAT THE INTERPRETATION OF (A) TARGET MATERIAL
ADVERSE EFFECT AND WHETHER A TARGET MATERIAL ADVERSE EFFECT HAS OCCURRED,
(B) THE ACCURACY OF ANY ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A
RESULT OF A BREACH THEREOF THE COMPANY OR ANY OF ITS AFFILIATES HAS THE RIGHT TO
TERMINATE THEIR RESPECTIVE OBLIGATIONS (OR TO REFUSE TO CONSUMMATE THE
ACQUISITION) UNDER THE ACQUISITION AGREEMENT AND (C) WHETHER THE ACQUISITION HAS
BEEN CONSUMMATED IN ACCORDANCE WITH THE ACQUISITION AGREEMENT, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE)
APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT
STATE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE
CONFLICT OF LAWS PRINCIPLES. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON

 

77



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders are
arm’s-length commercial transactions between the Borrowers and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arranger and the
Lenders, on the other hand, (B) each of the Borrowers has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the
Borrowers or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent, the Arranger
nor any Lender has any obligation to disclose any of such interests to the
Borrowers or any of their respective Affiliates. To the fullest extent permitted
by law, the Borrowers hereby waives and releases any claims that it may have
against the Administrative Agent, the Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

78



--------------------------------------------------------------------------------

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.21 Transfer of Loans to Designated Borrower. The Company may elect to have
any Loans borrowed directly by it hereunder instead deemed to be borrowed
directly by a Designated Borrower (and no longer borrowed by the Company)
subject to the following terms (the “Loan Transfer”). For the avoidance of
doubt, the Designated Borrower must satisfy the conditions set forth in

 

79



--------------------------------------------------------------------------------

Section 2.12 to the designation of such Borrower as the Designated Borrower on
or prior to the Closing Date. The Loan Transfer must occur within 10 Business
Days after the Closing Date (or such longer period of time as the Administrative
Agent may agree). The Company shall give the Administrative Agent at least 3
Business Days prior written notice of the Loan Transfer, which written notice
shall specify (i) the date of the Loan Transfer (which shall be a Business Day)
and (ii) the Loans to be subject to the Loan Transfer, including the amount
thereof and the Borrowing(s) to which the Loan Transfer applies. Unless
otherwise agreed by the Administrative Agent, the Loan Transfer shall apply to
entire Borrowing(s) and not a portion of a Borrowing. On the date for the Loan
Transfer set forth in such notice (the “Loan Transfer Effective Date”), the
Loans subject to such notice shall automatically be deemed, as of such Loan
Transfer Effective Date to be borrowed directly by the Designated Borrower. The
Loan Transfer shall be conditioned upon (i) receipt of the notice set forth in
this paragraph, (ii) the delivery of a certificate of the Company confirming
that on the Loan Transfer Effective Date the Company Guaranty is in full force
and effect and the Company’s guaranty set forth therein applies to the Loans
owed by the Designated Borrower after giving effect to the Loan Transfer, and
(iii) the conditions of Section 2.12 to the designation of such Borrower as the
Designated Borrower shall have been met on or prior to the Closing Date to the
reasonable satisfaction of the Administrative Agent and each Lender shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, that has
been reasonably requested by such Lender not less than 10 Business Days prior to
the Closing Date. Notwithstanding anything to the contrary in this Agreement,
the Administrative Agent may, with the consent of the Borrowers and without the
consent of any Lenders, set such administrative procedures or make such
technical modifications to the terms of this Agreement as it deems reasonably
necessary to effect the transactions contemplated by this paragraph.

[Signature Pages Follow]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THERMO FISHER SCIENTIFIC INC. By:  

/s/ Anthony H. Smith

Name:   Anthony H. Smith Title:   Vice President, Tax and Treasury and Treasurer

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Vanessa Chiu

Name:   Vanessa Chiu Title:   Executive Director

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as a Lender By:  

/s/ Joseph L. Corah

Name:   Joseph L. Corah Title:   Director

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ritam Bhalla

Name:   Ritam Bhalla Title:   Director

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  

/s/ Elizabeth R. Peck

Name:   Elizabeth R. Peck Title:   SVP

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. as a Lender By:  

/s/ Bertram H. Tang

Name:   Bertram H. Tang Title:   Authorized Signatory

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Kenya Yamamoto

Name:   Kenya Yamamoto Title:   Authorized Signatory

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Kenya Yamamoto

Name:   Kenya Yamamoto Title:   Vice President

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:  

/s/ Brian McNany

Name:   Brian McNany Title:   Director

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Brendan Heneghan

Name:   Brendan Heneghan Title:   Director By:  

/s/ Gregoire Poussard

Name:   Gregoire Poussard Title:   Vice President

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Laura Fogarty

Name:   Laura Fogarty Title:   Vice President

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Joan Park

Name:   Joan Park Title:   Authorized Signatory

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jennifer Hwang

Name:   Jennifer Hwang Title:   Senior Vice President

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Bank of China, New York Branch, as a Lender By:  

/s/ Haifeng Xu

Name:   Haifeng Xu Title:   Executive Vice President

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Clifford A. Mull

Name:   Clifford A. Mull Title:   First Vice President

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Scotiabank (Ireland) Designated Activity Company, as a Lender By:  

/s/ S. Foster

Name:   S. Foster Title:   CEO By:  

/s/ C.H. Sinnamon

Name:   C.H. Sinnamon Title:   Director

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch, as a Lender By:  

/s/ Cormac Langford

Name:   Cormac Langford Title:   Vice President By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ David A. Wild

Name:   David A. Wild Title:   Senior Vice President

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Nordea Bank Finland Plc, New York Branch,

as a Lender

By:  

/s/ Rolf Risan

Name:   Rolf Risan Title:   Senior Vice President By:  

/s/ Christer Svärdh

Name:   Christer Svärdh Title:   Senior Vice President

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrea S. Chen

Name:   Andrea S. Chen Title:   Director

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of July 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Thermo Fisher Scientific Inc., a Delaware corporation
(the “Company”), the Designated Borrower from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (select one):

¨  A Borrowing of Committed Loans

¨  A conversion or continuation of Committed Loans

On                                                               (a Business
Day).

In the amount of $ [            ].

Comprised of                                                              .

[Type of Committed Loan requested]

In the following currency:                                            .

For Eurocurrency Rate Loans: with an Interest Period of      months.

On behalf of                                                      .

[insert name of Designated Borrower, if any]

 

THERMO FISHER SCIENTIFIC INC. By:  

 

Name:  

 

Title:  

 

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY OMITTED]

 

B-1

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                 or its registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Term Loan Agreement, dated as of July 1, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Thermo Fisher Scientific Inc., a Delaware corporation
(the “Company”), the Designated Borrower from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in the currency in which such Committed Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. [This Note is also entitled to the benefits of the
Company Guaranty]1. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

 

1  To include in any Note executed by the Designated Borrower.

 

C-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[THERMO FISHER SCIENTIFIC INC.]

[DESIGNATED BORROWER]

 

BY:  

 

NAME:  

 

TITLE:  

 

 

C-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of
Loan Made

  

Currency

and

Amount of
Loan Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest

Paid This

Date

  

Outstanding
Principal

Balance This

Date

  

Notation

Made By

                                                                                
                                                                                
                 

 

C-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of July 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Thermo Fisher Scientific Inc., a Delaware corporation
(the “Company”), the Designated Borrower from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

The undersigned [chief executive officer] [chief financial officer] [treasurer]
[assistant treasurer] [controller] of the Company hereby certifies as of the
date hereof that he/she is the                                           of the
Company, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the Company,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required to be delivered by Section 6.01(a) of the Agreement for the fiscal year
of the Company ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section; and

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
to be delivered by Section 6.01(b) of the Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default exists.]

—or—

[the following covenants or conditions have not been performed or observed, and
the following is a list of each such Default and its nature and status:]

2. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .

 

THERMO FISHER SCIENTIFIC INC. By:  

 

Name:  

 

Title:  

 

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA for four fiscal quarters ending on above date (the “Subject
Period”)

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated

EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve Months
Ended Consolidated Net Income                + income tax expense               
+ interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans)                + depreciation and
amortization expense                + amortization of intangibles and
organization costs                + extraordinary, unusual or non-recurring
non-cash expenses or losses (including, whether or not otherwise includable as a
separate item in the statement of Consolidated Net Income for Subject Period,
non-cash losses on sales of assets outside of the ordinary course of business)
               + any extraordinary, unusual or non-recurring cash expenses or
losses to the extent they do not exceed, in the aggregate, $75,000,000 during
Subject Period                + stock-based compensation expense               

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

Consolidated

EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve Months
Ended + non-recurring cash charges incurred in the four consecutive fiscal
quarter period commencing with the quarter during which the applicable
transaction described in clause (a) or (b) below is consummated, related to (a)
the Acquisition, including related non-recurring integration costs of the
Company and its Subsidiaries, in an aggregate amount not to exceed $150,000,000
in the aggregate for such four consecutive fiscal quarter period and (b) a
single additional Qualified Acquisition over the life of this Agreement,
including related non-recurring integration costs of the Company and its
Subsidiaries, in an aggregate amount not to exceed $250,000,000 in the aggregate
for such four consecutive fiscal quarter period                - interest income
               - extraordinary, unusual or non-recurring non-cash income or
gains (including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for Subject Period, non-cash gains on the
sales of assets outside of the ordinary course of business)                -
extraordinary, unusual or non-recurring cash income or gains to the extent they
exceed, in the aggregate, $75,000,000 during Subject Period                -
income tax credits (to the extent not netted from income tax expense)         
      Consolidated EBITDA               

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

Consolidated Interest Expense for four fiscal quarters ending on the Subject
Period

(in accordance with the definition of Consolidated Interest Expense as set forth
in the Agreement)

 

Consolidated Interest Expense

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve Months
Ended + total cash interest expense (including that attributable to Capital
Lease Obligations) for Subject Period with respect to all outstanding
Indebtedness                - commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing but
including net costs under Swap Contracts in respect of interest rates to the
extent such net costs are allocable to the Subject Period in accordance with
GAAP                Consolidated Interest Expense               

 

I. Section 7.06 – Consolidated Leverage Ratio.

 

A.    Indebtedness of the Company and its Subsidiaries at Statement Date:   
$             B.    Consolidated EBITDA for Subject Period:    $             C.
   Consolidated Leverage Ratio (Line I.A ÷ Line I.B):    $             D.   
Maximum Permitted Consolidated Leverage Ratio for the following Subject
Periods2:      

(a)    As at the last day of any fiscal quarter of the Company for the first two
consecutive fiscal quarters ended on or after the Closing Date:

   4.5 to 1.0   

(b)    As at the last day of any fiscal quarter of the Company, for the two
fiscal quarters immediately following the first two consecutive fiscal quarters
ended on or after the Closing Date:

   4.0 to 1.0   

(c)    For each fiscal quarter thereafter:

   3.5 to 1.0

 

2  As applicable, levels subject to Qualified Acquisition step ups as per E
below.

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

E.    Qualified Acquisition Step-Ups:      

(a)    At the Company’s election within 30 days of a Qualified Acquisition being
consummated, for the two consecutive fiscal quarters ended immediately on or
after the date such Qualified Acquisition is consummated; provided that the
maximum permitted consolidated leverage ratio has stepped down to 3.5 to 1.0 and
been tested for at least one fiscal quarter at such level prior to such
election:

   4.5 to 1.0   

(b)    For the next two consecutive fiscal quarters ended immediately following
the first two consecutive fiscal quarters ended on or after the date such
Qualified Acquisition is consummated:

   4.0 to 1.0   

(c)    For any fiscal quarter thereafter3:

   3.5 to 1.0

 

II. Section 7.07 – Consolidated Interest Coverage Ratio.

 

A.    Consolidated EBITDA for Subject Period:    $             B.   
Consolidated Interest Expense for Subject Period:    $             C.   
Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B):    $             D.
   Minimum Permitted Consolidated Interest Coverage Ratio:    3.0 to 1.0

 

 

3  Such Qualified Acquisition step-up may occur multiple times over the life of
the Term Facility, provided that the test ratio must step back down to 3.5 to
1.0 and be tested for at least one fiscal quarter prior to such ratio being
permitted to step up based on a new Qualified Acquisition.

 

D-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.    Assignor[s]:  

 

       

 

       

 

   2.    Assignee[s]:  

 

       

 

       

 

            [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]     

 

E-1

Assignment and Assumption



--------------------------------------------------------------------------------

3.

  

Borrower(s):

 

 

       

 

       

 

   4.    Administrative Agent:   JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement.    5.    Credit Agreement:  
Term Loan Agreement, dated as of July 1, 2016 among Thermo Fisher Scientific
Inc., the Designated Borrower from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.    6.    Assigned Interest[s]:     

 

Assignor[s]

 

Assignees[s]

 

Facility

(“Class”)

Assigned

 

Aggregate

Amount of
Commitment

For all

Lenders

 

Amount of
Commitment
Assigned

 

Percentage

Assigned of
Commitment

 

CUSIP

Number

                                   

Trade Date:                     ]6

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[Remainder of page intentionally left blank.]

 

 

6  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNOR] By:  

 

Title:  

 

[Consented to and] Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

 

Title:  

 

[Consented to:] By:  

 

Title:  

 

 

E-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

TERM LOAN AGREEMENT DATED AS OF JULY 1, 2016, AMONG THERMO FISHER SCIENTIFIC
INC., THE DESIGNATED BORROWER FROM TIME TO TIME PARTY THERETO, THE LENDERS FROM
TIME TO TIME PARTY THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-5

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

COMPANY GUARANTY

This COMPANY GUARANTY (“Guaranty”) is entered into as of July 1, 2016 by THERMO
FISHER SCIENTIFIC INC., a Delaware corporation (the “Company”, or the
“Guarantor”) in favor of and for the benefit of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
financial institutions (the “Lenders”) from time to time party to the Credit
Agreement (as hereinafter defined; the terms defined therein and not otherwise
defined herein being used herein as therein defined).

R E C I T A L S

WHEREAS, the Company has entered into a Term Loan Agreement dated as of July 1,
2016 (as it may hereafter be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with a certain Subsidiary of the Company from time to time party
thereto, as Designated Borrower, the Lenders and the Administrative Agent,
pursuant to which the Lenders have made certain commitments, subject to the
terms and conditions set forth in the Credit Agreement, to provide a term loan
credit facility to the Company and the Designated Borrower from time to time in
accordance with the terms of the Credit Agreement; and

WHEREAS, the credit extended to the Designated Borrower under the Credit
Agreement and any other Loan Document will enhance the overall financial
strength and stability of the Company’s consolidated group of companies; and

WHEREAS, it is desired that the Obligations of the Designated Borrower under the
Credit Agreement and any other Loan Document, including, without limitation, the
obligation of the Designated Borrower to make payments thereunder in the event
of early termination thereof, be guaranteed by the Company hereunder; and

WHEREAS, the Administrative Agent and the Lenders are sometimes referred to
collectively herein as the “Beneficiaries”.

NOW THEREFORE, for value received, the sufficiency of which is hereby
acknowledged, and in consideration of any credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to the Designated
Borrower by the Beneficiaries, the Guarantor hereby furnishes its guaranty of
the Guarantied Obligations (as hereinafter defined) as follows:

1. Guaranty. In order to induce the Lenders to extend credit to the Company and
the Designated Borrower, the Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future Obligations of the Designated
Borrower to the Beneficiaries, in each case, now or hereafter made, incurred or
created, whether absolute or contingent, liquidated or unliquidated, whether due
or not due, and however arising under or in connection with the Credit Agreement
and the other Loan Documents (including those arising under successive borrowing
transactions under the Credit Agreement and all renewals, extensions and
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Beneficiaries in connection with the collection or enforcement thereof
payable in accordance with, and to the extent provided in, Section 10.04 of the
Credit Agreement) and whether recovery upon such Indebtedness and liabilities
may be or hereafter becomes unenforceable or shall be an

 

F-1

Form of Company Guaranty



--------------------------------------------------------------------------------

allowed or disallowed claim under any proceeding or case commenced by or against
the Guarantor or the Designated Borrower under any Debtor Relief Law
(collectively, the “Guarantied Obligations”). In furtherance of the foregoing
and without limiting the generality thereof, the Guarantor agrees that the
Guarantor’s payment of a portion, but not all, of the Guarantied Obligations
shall in no way limit, affect, modify or abridge the Guarantor’s liability for
any portion of the Guarantied Obligations that has not been paid. The books and
records of each Beneficiary showing the amount of the Guarantied Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantor and conclusive for the purpose of establishing the
amount of the Guarantied Obligations absent manifest error. This Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guarantied Obligations or any instrument or agreement evidencing any
Guarantied Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guarantied Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
Notwithstanding the foregoing, the liability of the Guarantor with respect to
the Guarantied Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States. The Guarantor
shall make all payments hereunder without setoff or counterclaim and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless the
Guarantor is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of any Beneficiary) is imposed upon the Guarantor with
respect to any amount payable by it hereunder, the Guarantor will pay to each
Beneficiary, on the date on which such amount is due and payable hereunder, such
additional amount in Dollars as shall be necessary to enable such Beneficiary to
receive the same net amount which such Beneficiary would have received on such
due date had no such obligation been imposed upon the Guarantor. The Guarantor
will deliver promptly to each Beneficiary certificates or other valid vouchers
for all taxes or other charges deducted from or paid with respect to payments
made by the Guarantor hereunder. The obligations of the Guarantor under this
section shall survive the payment in full of the Guarantied Obligations and
termination of this Guaranty. The obligations hereunder shall not be affected by
any acts of any legislative body or Governmental Authority affecting the
Designated Borrower, including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of the Designated Borrower’s property, or by economic,
political, regulatory or other events in the countries where the Designated
Borrower is located.

3. Rights of Beneficiaries. The Guarantor consents and agrees that any
Beneficiary may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guarantied Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guarantied Obligations; (c) apply such security and direct the order or
manner of sale thereof as such Beneficiary in its reasonable discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guarantied Obligations. Without limiting the generality
of the foregoing, the Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

 

F-2

Form of Company Guaranty



--------------------------------------------------------------------------------

4. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Designated Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Beneficiary) of the liability of the Designated Borrower;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of the Designated Borrower; (c) the benefit of
any statute of limitations affecting the Guarantor’s liability hereunder;
(d) any right to require any Beneficiary to proceed against the Designated
Borrower, proceed against or exhaust any security for Indebtedness, or pursue
any other remedy in such Beneficiary’s power whatsoever; (e) any benefit of and
any right to participate in any security now or hereafter held by any
Beneficiary; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties.

The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guarantied Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guarantied Obligations.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guarantied Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Designated Borrower or any other person or entity is joined
as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guarantied Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of any Beneficiary or facilities provided
by any Beneficiary with respect to the Guarantied Obligations are terminated. If
any amounts are paid to the Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of each Beneficiary and
shall forthwith be paid to each Beneficiary to reduce the amount of the
Guarantied Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guarantied Obligations now or hereafter existing and shall
remain in full force and effect with respect to all Guarantied Obligations only
until all Obligations under the Credit Agreement and the other Loan Documents
and any other amounts payable under this Guaranty are indefeasibly paid in full
in cash and any commitments of any Beneficiary or facilities provided by any
Beneficiary with respect to the Obligations under the Credit Agreement are
terminated. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Designated Borrower or the Guarantor is made, or any Beneficiary
exercises its right of setoff, in respect of the Guarantied Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Beneficiary in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent is in possession of or has released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction.

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and Indebtedness of the Designated Borrower owing to the Guarantor
(including any obligation or Indebtedness of the Designated Borrower owing to
the Guarantor as subrogee of any Beneficiary in

 

F-3

Form of Company Guaranty



--------------------------------------------------------------------------------

respect of any Guarantied Obligations), whether now existing or hereafter
arising and in each case resulting from the Guarantor’s performance under this
Guaranty, to the indefeasible payment in full in cash of all Guarantied
Obligations.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guarantied Obligations is stayed, in connection with any case
commenced by or against the Guarantor or the Designated Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon demand by the Administrative Agent.

10. Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
incurred by any Beneficiary (including the Attorney Costs for any Beneficiary)
in connection with the enforcement or protection of any Beneficiary’s rights
under this Guaranty or in respect of the Guarantied Obligations, including any
incurred during any “workout” or restructuring in respect of the Guarantied
Obligations and any incurred in the preservation, protection or enforcement of
any rights of any Beneficiary in any proceeding under any Debtor Relief Laws.
The obligations of the Guarantor under this section shall survive the payment in
full of the Guarantied Obligations and termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor. No failure by any Beneficiary to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the Administrative Agent and the Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantor for the benefit of the
Beneficiaries or any term or provision thereof.

12. Condition of Designated Borrower. The Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Designated Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Designated Borrower and any
such other guarantor as the Guarantor requires, and that the Beneficiaries have
no duty, and the Guarantor is not relying on the Beneficiaries at any time, to
disclose to the Guarantor any information relating to the business, operations
or financial condition of the Designated Borrower or any other guarantor (the
guarantor waiving any duty on the part of the Beneficiaries to disclose such
information and any defense relating to the failure to provide the same).

13. Setoff. If and to the extent any payment is not made when due hereunder, any
Beneficiary may setoff and charge from time to time any amount so due against
any or all of the Guarantor’s accounts or deposits with such Beneficiary.

14. Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized or formed, validly existing and, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or organization
and has all requisite power and authority to execute, deliver and perform its
obligations under this Guaranty, and all necessary authority has been obtained;
(b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; (c) the making and performance of this
Guaranty does not and will not violate in any material respect the provisions of
any applicable law, regulation or order, and does not and will not result in the
breach of, or constitute a default or require any consent under, any material
agreement, instrument, or document to which it is a party or by which it or any
of its property may be bound or affected; and (d) all requisite

 

F-4

Form of Company Guaranty



--------------------------------------------------------------------------------

governmental licenses, authorizations, consents and approvals for the execution,
delivery and performance of this Guaranty have been obtained or made and are in
full force and effect; except in each case referred to in clause (a) or (c), to
the extent that such failure to do so or such contravention, as the case may be,
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

15. Indemnification and Survival. Without limitation of its indemnification
obligations under the other Loan Documents, the Guarantor agrees to indemnify
and hold harmless the Administrative Agent and the other Indemnitees from and
against (and will reimburse each Indemnitee as the same are incurred for) any
and all actions, suits, proceedings (including any investigations or inquiries),
claims, damages, losses, liabilities and expenses (including, subject to the
limitations in subclause (y) of the last sentence in this paragraph, the
reasonable fees, charges and disbursements of counsel for any Indemnitee), joint
or several, of any kind or nature whatsoever that may be incurred or suffered
by, asserted against or involve an Indemnitee or brought by the Guarantor, any
of its Subsidiaries, any of their respective Affiliates or any other Person or
entity, in each case, arising out of or in connection with or by reason of
(including in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith (including in connection with
the enforcement of the indemnification obligations set forth herein)) the
Acquisition, the execution or delivery of this Guaranty, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Guaranty and the other Loan Documents
except to the extent that such action, suit, proceeding, claim, damage, loss,
liability or expense either (x) (1) is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (2) results from a claim
brought by the Guarantor or any other Loan Party against an Indemnitee for a
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if the Guarantor or such other Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (y) arises solely from disputes solely
between or among Indemnitees (except that in the event of such dispute involving
a claim or proceeding brought against the Administrative Agent, the Arranger or
any of their respective Related Parties (in each case, acting in its capacity as
such) by the other Indemnitees, the Administrative Agent, the Arranger or such
Related Party, as applicable, shall be entitled (subject to the other
limitations and exceptions set forth in this Section) to the benefit of such
indemnification) not relating to or in connection with acts or omissions by the
Guarantor, any of its Subsidiaries, any of their respective Affiliates or any
other Person or entity; provided that each Indemnitee will repay to the Company
any reimbursements provided by the Company to such Indemnitee to the extent that
it is determined that such Indemnitee is not entitled to such indemnification by
virtue of one or both of the exceptions in clauses (x) and (y) above. If legally
permitted, any Indemnitee shall promptly notify the Guarantor in writing of any
claim or action by a third party for which the Indemnitee plans to seek
indemnification hereunder; provided that no failure or delay by any Indemnitee
to so provide such notice shall relieve the Guarantor from any liability or
obligation hereunder except to the extent of any material prejudice, damage or
liability caused by or arising out of such delay or failure. Without limiting
the rights of the Indemnitees under this Section, including the right of
Indemnitees to retain counsel at the Guarantor’s expense (but subject to the
limitations with respect to such retention of counsel contained in this
Section), the Guarantor may settle or agree to the entry of judgment with
respect to any such claim or action; provided that the Guarantor shall not,
without the subject Indemnitee’s written consent (such consent not to be
unreasonably withheld, conditioned or delayed), settle, compromise, consent to
the entry of any judgment in or otherwise seek to terminate any such
investigation, litigation or proceeding, whether or not any Indemnitee is an
actual or potential party thereto, unless such settlement, compromise, consent
or termination (i) includes an unconditional release of each such Indemnitee
from any liabilities arising out of such claim, action or proceeding and
(ii) does not include any statement as to or any admission of fault,
culpability, wrong-doing

 

F-5

Form of Company Guaranty



--------------------------------------------------------------------------------

or a failure to act by or on behalf of any Indemnitee. Notwithstanding the
foregoing, (x) any Indemnitee shall have the right to settle any such claim or
action without the consent of the Guarantor (such consent not to be unreasonably
withheld or delayed), provided that the Guarantor shall have no liability for
any settlement entered into without its consent, and (y) the indemnification
obligations under this Section with respect to the fees, charges and
disbursements of any counsel for any Indemnitee shall be limited to the
reasonable and documented fees and expenses of (A) one outside counsel for the
Administrative Agent and the Lead Arranger, taken together, (B) one additional
outside counsel for the Lenders, taken together, (C) one local or foreign
counsel in each relevant jurisdiction, (D) any necessary special or regulatory
counsel and (E) in the case of an actual or perceived conflict of interest with
respect to any of the counsel identified in clauses (A) through (D) above, such
additional counsel to each group of affected Persons similarly situated, taken
as a whole, as a reasonably necessary to eliminate such conflict.

To the fullest extent permitted by applicable law, no Guarantor shall assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Guaranty, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, or the transactions contemplated hereby or thereby. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Guaranty or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

The obligations of the Guarantor under this section shall survive the payment in
full of the Guarantied Obligations and termination of this Guaranty.

16. GOVERNING LAW; ASSIGNMENT; JURISDICTION; NOTICES. THIS GUARANTY AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Guaranty shall (a) bind the Guarantor and its successors and assigns,
provided that the Guarantor may not assign its rights or obligations under this
Guaranty without the prior written consent of the Beneficiaries (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of each Beneficiary and its successors and assigns and each Beneficiary
may, without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guarantied
Obligations and this Guaranty, in whole or in part.

THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES

 

F-6

Form of Company Guaranty



--------------------------------------------------------------------------------

THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY SHALL AFFECT
ANY RIGHT THAT ANY BENEFICIARY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AGAINST THE GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY IN ANY COURT REFERRED TO IN THE IMMEDIATELY PRECEDING PARAGRAPH OF
THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

The Guarantor agrees that any Beneficiary may disclose to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations of all or part of the Guarantied Obligations any and all
information in such Beneficiary’s possession concerning the Guarantor, this
Guaranty and any security for this Guaranty. All notices and other
communications to the Guarantor under this Guaranty shall be provided in the
manner set forth for notices in Section 10.02 of the Credit Agreement.

17. WAIVER OF JURY TRIAL; FINAL AGREEMENT. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

THIS GUARANTY CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

 

F-7

Form of Company Guaranty



--------------------------------------------------------------------------------

18. Foreign Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due under this Guaranty in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the applicable Beneficiary could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of the Guarantor in respect of any
such sum due from it to any Beneficiary under this Guaranty shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Guaranty (the “Obligations Currency”), be discharged only to
the extent that on the Business Day following receipt by any such Beneficiary of
any sum adjudged to be so due in the Judgment Currency, such Beneficiary may in
accordance with normal banking procedures purchase the Obligations Currency with
the Judgment Currency. If the amount of the Obligations Currency so purchased is
less than the sum originally due to such Beneficiary from the Guarantor in the
Obligations Currency, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Beneficiary to whom such
obligation was owing against such loss. If the amount of the Obligations
Currency so purchased is greater than the sum originally due to such Beneficiary
in such currency, such Beneficiary agrees to return the amount of any excess to
the Guarantor.

19. Administrative Agent as Agent. The Administrative Agent shall be obligated,
and shall have the right hereunder, to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action, solely in accordance with this Guaranty and the Credit
Agreement; provided that the Administrative Agent shall exercise, or refrain
from exercising, any remedies under or with respect to this Guaranty in
accordance with the instructions of the Required Lenders or all Lenders, as the
case may be, in accordance with the terms of the Credit Agreement. Each
Beneficiary not a party to the Credit Agreement that obtains the benefit of this
Guaranty shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Beneficiary, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

Upon the acceptance of any appointment as the Administrative Agent under
Section 9.06 of the Credit Agreement by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent under this Guaranty, and the retiring or removed
Administrative Agent under this Guaranty shall promptly (a) transfer to such
successor Administrative Agent all sums held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under this
Guaranty, and (b) take such other actions as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
rights created hereunder, whereupon such retiring Administrative Agent shall be
discharged from its duties and obligations under this Guaranty. After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Guaranty shall inure to its benefits as to any
actions taken or omitted to be taken by it under this Guaranty while it was the
Administrative Agent hereunder.

20. Counterparts; Effectiveness; Severability. This Guaranty may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument. This Guaranty shall become effective
as to the Guarantor upon the execution of a counterpart hereof by the Guarantor
and receipt by the Beneficiary of written or telephonic notification of such
execution and authorization of delivery thereof. If any provision of this
Guaranty is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability

 

F-8

Form of Company Guaranty



--------------------------------------------------------------------------------

of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

21. Application of Funds. Except as expressly provided elsewhere in this
Guaranty, all proceeds received by the Beneficiaries on account of the
Guarantied Obligations from the Guarantor shall be applied to the payment of all
Guarantied Obligations (for the ratable benefit of the holders thereof) and, as
to Obligations arising under the Credit Agreement, as provided in Section 8.03
of the Credit Agreement.

 

F-9

Form of Company Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Company Guaranty
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date hereof.

THERMO FISHER SCIENTIFIC INC., as Guarantor

 

By:  

 

Name:   Title:  

 

F-10

Form of Company Guaranty



--------------------------------------------------------------------------------

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:  

 

Name:   Title:  

 

F-11

Form of Company Guaranty



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

DESIGNATED BORROWER

JOINDER AGREEMENT

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Joinder Agreement is made and delivered pursuant to
Section 2.12 of that certain Term Loan Agreement, dated as of July 1, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Thermo Fisher Scientific Inc., a
Delaware corporation (the “Company”), the Designated Borrower from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Joinder Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

Each of                      (the “Applicant Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Applicant Borrower is an Eligible Foreign Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.12 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The true and correct unique identification number that has been issued to the
Applicant Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

 

Identification Number

   Jurisdiction of Organization         

The parties hereto hereby confirm that upon the effective date set forth in the
Administrative Agent’s Designated Borrower Notice, the Applicant Borrower shall
constitute the “Designated Borrower” for all purposes under the Credit Agreement
and have all obligations, duties and liabilities toward each of the other
parties to the Credit Agreement identical to those which the Applicant Borrower
would have had if the Applicant Borrower had been an original party to the
Credit Agreement as a Borrower, except that, in all cases, the Applicant
Borrower’s obligation under the Credit Agreement shall be several and not joint.
The Applicant Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement (to the extent the same relate to a Subsidiary of the Company).

The parties hereto hereby request that the Applicant Borrower be entitled to
receive Committed Loans under the Credit Agreement, and understand, acknowledge
and agree that neither the Applicant Borrower nor the Company on its behalf
shall have any right to request any Committed Loans for the Applicant Borrower’s
account as the Designated Borrower unless and until the effective date
designated by the Administrative Agent in a Designated Borrower Notice delivered
to the Company and the Lenders pursuant to Section 2.12 of the Credit Agreement.

 

G-1

Form of Designated Borrower Joinder Agreement



--------------------------------------------------------------------------------

This Designated Borrower Joinder Agreement shall constitute a Loan Document
under the Credit Agreement.

THIS DESIGNATED BORROWER JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

G-2

Form of Designated Borrower Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Joinder Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

THERMO FISHER SCIENTIFIC INC.

By:

 

 

Name:

 

 

Title

 

 

[APPLICANT BORROWER]

By:

 

 

Name:

 

 

Title

 

 

 

G-3

Form of Designated Borrower Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

DESIGNATED BORROWER NOTICE

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Certain Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.12
of that certain Term Loan Agreement, dated as of July 1, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), the Designated Borrower from time to time party
thereto, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [                    ] shall be the Designated
Borrower and may receive Committed Loans on the terms and conditions set forth
in the Credit Agreement.

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 

 

H-1

Form of Designated Borrower Notice



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Designated Borrower from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the applicable Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E (or, in either case, an applicable successor form), as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the applicable Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the applicable Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:         ,      20[    ]

 

I-1-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Designated Borrower from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or, in either case, an
applicable successor form), as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:         ,      20[    ]

 

I-2-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Designated Borrower from time to time party thereto, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
applicable Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
applicable successor form) accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E (or, in either case, an applicable successor
form), as applicable, or (ii) an IRS Form W-8IMY (or applicable successor form)
accompanied by an IRS Form W-8BEN or W-8BEN-E (or, in either case, an applicable
successor form), as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:         ,      20[    ]

 

I-3-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement dated as of July 1, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Designated Borrower from time to time party thereto, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the applicable
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the applicable Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E (or, in either case, an applicable successor
form), as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E (or, in either case, an applicable successor form), as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the applicable Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the applicable Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:         ,      20[    ]

 

I-4-1

U.S. Tax Compliance Certificate